UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06135 Templeton Institutional Funds (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. TIF - Emerging Markets Series ALIBABA GROUP HOLDING LIMITED Meeting Date:OCT 13, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel Yong Zhang as Director Management For Against 1.2 Elect Chee Hwa Tung as Director Management For For 1.3 Elect Jerry Yang as Director Management For For 1.4 Elect Wan Ling Martello as Director Management For For 1.5 Elect Eric Xiandong Jing as Director Management For Against 2 Ratify PricewaterhouseCoopers as Auditors Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:OCT 06, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Delisting of Shares from NASDAQ and LATIBEX Management For For 2 Approve Option to Receive Shares or Cash as Second Installment of Dividend of MXN 0.14 Per Share Approved by AGM on April 18, 2016 Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 05, 2017 Record Date:MAR 27, 2017 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors for Series L Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANHEUSER-BUSCH INBEV SA Meeting Date:SEP 28, 2016 Record Date:SEP 14, 2016 Meeting Type:SPECIAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Approve Matters Relating to the Acquisition of SABMiller plc by Anheuser-Busch InBev SA Management For For B.2 Receive Special Board Report and Special Auditor Report Re: Item 1 Management None None B.3 Receive Information on Modifications to the Assets and Liabilities of the Merging Companies Management None None B.4 Approve Transfer of Assets and Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For B.5 Approve Delisting Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For C.6 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 26, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:B639CJ108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1.a Receive Special Board Report Management None None A1.b Renew Authorization to Increase Share Capital up to 3 Percent of Issued Share Capital Management For For B1 Management Report Regarding the Old Anheuser-Busch InBev SA/NV Management None None B2 Report by the Statutory Auditor Regarding the Old AB InBev Management None None B3 Approval of the Accounts of the Old AB InBev Management For For B4 Approve Discharge to the Directors of the Old AB InBev Management For For B5 Approve Discharge of Auditors of the Old AB InBev Management For For B6 Receive Directors' Reports Management None None B7 Receive Auditors' Reports Management None None B8 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B.9 Adopt Financial Statements Management For For B10 Approve Discharge to the Directors Management For For B11 Approve Discharge of Auditors Management For For B12.a Elect M.J. Barrington as Director Management For Against B12.b Elect W.F. Gifford Jr. as Director Management For Against B12.c Elect A. Santo Domingo Davila as Director Management For Against B13.a Approve Remuneration Report Management For Against B13.b Approve Remuneration of Directors Management For For B13.c Approve Non-Executive Director Stock Option Grants Management For Against C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For BAJAJ HOLDINGS & INVESTMENT LTD. Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500490 Security ID:Y0546X143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Manish Kejriwal as Director Management For For 4 Approve Dalal & Shah LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Commission Remuneration for Non-Executive Directors Management For For BANCO BRADESCO S.A. Meeting Date:MAR 10, 2017 Record Date:FEB 13, 2017 Meeting Type:ANNUAL Ticker:BBDC4 Security ID:059460303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 5 Elect Luiz Carlos de Freitas as Fiscal Council Member and Jose Luiz Rodrigues Bueno as Alternate Appointed by Preferred Shareholder Shareholder None Did Not Vote BIOCON LIMITED Meeting Date:JUN 04, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Issuance of Bonus Shares Management For For BLOOMAGE BIOTECHNOLOGY CORP LTD Meeting Date:JUN 06, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:963 Security ID:G1179M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Gong Anmin as Director and Authorize Board to Fix His Remuneration Management For For 4b Elect Zhan Lili as Director and Authorize Board to Fix Her Remuneration Management For For 4c Elect Li Junhong as Director and Authorize Board to Fix His Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BMFBOVESPA S.A. Meeting Date:JUN 14, 2017 Record Date: Meeting Type:SPECIAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb CETIP S.A. - Mercados Organizados (CETIP) Management For For 2 Ratify PricewaterhouseCoopers Auditores Independentes as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of CETIP S.A. - Mercados Organizados (CETIP) Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 16, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Qian Zuming as Director Management For For 2B Elect Zhang Wei as Director Management For For 2C Elect Song Jian as Director Management For For 2D Elect Jiang Bo as Director Management For For 2E Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 18, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 106 per Share Management For For 7 Approve Allocation of HUF 34.72 Million to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Approve Establishment of New Branch; Amend Statute Accordingly Management For For 11 Amend Statute Re: Corporate Purpose Management For For 12 Amend Staute Re: Board Management For For 13 Amend Statute Re: Audit Board Management For For 14 Amend Staute Re: Interim Dividends Management For For 15 Amend Statute Re: Managing Director Management For For 16 Approve Information on Acquisition of Treasury Shares Management For For 17 Authorize Share Repurchase Program Management For For 18 Reelect Erik Bogsch as Management Board Member Management For For 19 Reelect Janos Csak as Management Board Member Management For For 20 Reelect Gabor Perjes as Management Board Member Management For For 21 Reelect Szilveszter Vizi as Management Board Member Management For For 22 Reelect Krisztina Zolnay as Management Board Member Management For For 23 Elect Ilona Hardy as Management Board Member Management For For 24 Elect Gabor Orban as Management Board Member Management For For 25 Approve Remuneration of Management Board Members Management For For 26 Approve Remuneration of Supervisory Board Members Management For For 27 Approve Regulations on Supervisory Board Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2017 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Li Yunpeng as Director Management For For 10 Elect Zhao Dong as Supervisor Shareholder For For 11 Amend Articles of Association and Rules of Procedures of Board Meetings Management For For 12 Approve Overseas Listing Plan of Sinopec Marketing Co., Ltd. Management For For 13 Approve Compliance of Overseas Listing of Sinopec Marketing Co., Ltd. with the Circular on Issues in Relation to Regulating Overseas Listing of Subsidiaries of Domestic-Listed Companies Management For For 14 Approve Undertaking of the Company to Maintain its Independent Listing Status Management For For 15 Approve Description of the Sustainable Profitability and Prospects of the Company Management For For 16 Authorize Board to Deal with Overseas Listing Matters of Sinopec Marketing Co., Ltd. Management For For 17 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:126132109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 28, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BVN Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Appoint Auditors Management For For 4 Approve Dividends Management For For 5 Elect Directors Management For For COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For For 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAELIM INDUSTRIAL CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000210 Security ID:Y1860N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2.1 Elect Lee Hae-wook as Inside Director Management For Against 2.2 Elect Kim Jae-yul as Inside Director Management For Against 2.3 Elect Cho Hyeon-jin as Outside Director Management For For 2.4 Elect Lee Choong-hoon as Outside Director Management For For 3.1 Elect Cho Hyeon-jin as Member of Audit Committee Management For For 3.2 Elect Lee Choong-hoon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Neil Galloway as Director Management For Abstain 3 Re-elect Sir Henry Keswick as Director Management For Against 4 Re-elect Simon Keswick as Director Management For Against 5 Re-elect Dr George Koo as Director Management For Against 6 Elect Yiu Kai Pang as Director Management For Against 7 Approve Directors' Fees Management For For 8 Ratify Auditors and Authorise Their Remuneration Management For For 9 Authorise Issue of Equity with and without Pre-emptive Rights Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Bart Broadman as Director Management For For 6 Elect Ho Tian Yee as Director Management For For 7 Elect Ow Foong Pheng as Director Management For For 8 Approve Grant of Awards and Issuance of Shares Under the DBSH Share Plan Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme to the Final Dividends for the Year Ended Dec. 31, 2016 Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2017 Management For For 12 Authorize Share Repurchase Program Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect K. Satish Reddy as Director Management For For 4 Approve S R Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of G V Prasad as Co-Chairman, Managing Director and CEO Management For For 6 Elect Bharat Narotam Doshi as Independent Director Management For For 7 Elect Hans Peter Hasler as Independent Director Management For For 8 Approve Commission Remuneration of Non-Executive Directors Management For For 9 Approve Remuneration of Cost Auditors Management For For EQUITY GROUP HOLDINGS LIMITED Meeting Date:MAY 23, 2017 Record Date: Meeting Type:ANNUAL Ticker:EQTY Security ID:V3254M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening Meeting and Verify Quorum Management For For 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and Final Dividend of KES 2.00 Per Share Management For For 3 Approve Remuneration of Directors Management For For 4.1 Reelect Peter Kahara Munga s Director Management For For 4.2 Reelect David Asell as Director Management For For 4.3 Reelect Helen Gichohi as Director Management For For 4.4 Acknowledge Retirement of Adil Popat as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors and Fix Their Remuneration Management For For 1 Change Company Name to Equity Group Holdings Plc Management For For 1 Other Business Management For Against FILA KOREA LTD. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For GLENMARK PHARMACEUTICALS LTD. Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:532296 Security ID:Y2711C144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Final Dividend Management For For 4 Reelect Rajesh Desai as Director Management For For 5 Approve Walker Chandiok & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Elect Milind Sarwate as Independent Director Management For For 8 Approve Appointment and Remuneration of Rajesh Desai as Executive Director Management For For 9 Approve Stock Option Plan Grants to Employees of the Company Under the Employee Stock Option Scheme 2016 Management For Against 10 Approve Stock Option Plan Grants to Employees of Subsidiaries Under the Employee Stock Option Scheme 2016 Management For Against GRUPO CLARIN S.A. Meeting Date:SEP 28, 2016 Record Date:AUG 17, 2016 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements as of June 30, 2016 Management For For 3 Consider Balance Sheet of Merger and Spin Off as of June 30, 2016 Management For For 4 Approve Previous Merger Agreement Dated Aug. 16, 2016 with Southtel Holdings SA, Vistone SA, Compania Latinoamericana de Cable SA and CV B Holding SA Management For For 5 Approve Partial Spin-Off of Grupo Clarin SA; Create a New Entity; Adopt New Articles of Association; Approve Listing of Shares in Buenos Aires Stock Exchange and other Stock Exchanges; Approve Share Exchange Ratio Management For For 6 Elect Directors and Alternates of Spun-Off Company Management For Against 7 Elect Members and Alternates of Internal Statutory Auditors Committee (Comision Fiscalizadora) of Spun-Off Company Management For For 8 Appoint Auditors of Spun-Off Company Management For For 9 Approve Reduction in Share Capital as Consequence of Partial Spin-Off; Approve Reduction of Authorized Capital Shares to Carry out Public Offering; Amend Articles Management For For GRUPO CLARIN S.A. Meeting Date:APR 27, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors Management For For 4 Consider Remuneration of Directors; Authorize Advance Remuneration of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Consider Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora); Authorize Advance Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Approve Allocation of Income and Cash Dividends in the Amount of ARS 480 Million Management For For 8 Elect Directors and Their Alternates Management For Against 9 Elect Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Their Alternates Management For For 10 Approve Budget of Audit Committee Management For For 11 Consider Remuneration of Auditors Management For For 12 Appoint Auditors Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:DEC 22, 2016 Record Date:DEC 08, 2016 Meeting Type:SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cash Dividends Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:MAY 12, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors Representing Series B Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Accept Chairman's and CEO's Report Management For For 4 Accept Board's Opinion on President's and CEO Report Management For For 5 Accept Board Report on Major Accounting and Disclosure Criteria and Policies Management For For 6 Accept Report on Adherence to Fiscal Obligations for Fiscal Year 2015 Management For For 7 Accept Report on Operations and Activities Undertaken by Board Management For For 8 Accept Board Report on Activities of Audit Committee and Corporate Practices, Nominating and Remuneration Committee Management For For 9 Elect and Ratify Directors and Their Alternate Representatives of Series F and B Shareholders; Fix Their Remuneration Management For Against 10 Elect or Ratify Chairman of Audit Committee Management For Against 11 Approve Cash Dividends Management For For 12 Amend Bylaws Management For Against 13 Approve Modifications of Sole Responsibility Agreement Management For Against 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For HABIB BANK LTD. Meeting Date:FEB 03, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Distribution of Annual Audited Accounts and Meeting Notices in Soft Form Management For For 2 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAR 30, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Reduction in Share Capital and Amend Article 5 of the Memorandum of Association Management For For 1 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to Diamond Trust Bank Kenya, Limited Management For For HANKOOK TIRE CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A161390 Security ID:Y3R57J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HANON SYSTEMS Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A018880 Security ID:Y29874107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Stock Option Plan Grants Management For For 3 Elect Two Inside Directors and Three Outside Directors Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HITE JINRO LTD. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000080 Security ID:Y3R2AY108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Dae-cheol as Inside Director Management For Against 2.2 Elect Kim Yong-deok as Outside Director Management For Against 2.3 Elect Choi Gyu-yeon as Outside Director Management For Against 3 Elect Kim Yong-deok as Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI WIA CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A011210 Security ID:Y3869Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Four Outside Directors Management For For 4 Elect Three Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ICICI BANK LIMITED Meeting Date:JUL 11, 2016 Record Date:JUL 04, 2016 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Shares Management For For 3 Approve Dividend on Equity Shares Management For For 4 Reelect Rajiv Sabharwal as Director Management For For 5 Reelect N.S. Kannan as Director Management For For 6 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Elect Vijay Chandok as Director Management For For 9 Approve Reappointment and Remuneration of Vijay Chandok as a Executive Director Management For For 10 Approve Commission Remuneration for Non-Executive Directors Management For For 11 Authorize Issuance of Non-Convertible Debentures Management For For ICICI BANK LIMITED Meeting Date:JUN 12, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Amend Articles of Association to Reflect Changes in Capital Management For For 3 Approve Issuance of Bonus Shares Management For For 4 Amend Employee Stock Option Scheme Management For For ICICI BANK LIMITED Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends on Preference Shares Management For For 3 Approve Dividends on Equity Shares Management For For 4 Reelect Vishakha Mulye as Director Management For For 5 Approve B S R & Co. LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Reelect Anup Bagchi as Director Management For For 8 Approve Appointment and Remuneration of Anup Bagchi as Wholetime Director Management For For 9 Approve Issuance of Non-Convertible Securities and Non-Convertible Debentures on Private Placement Basis Management For For IMARKETKOREA INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A122900 Security ID:Y3884J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Gi-hyeong as Inside Director Management For For 3.2 Elect Lee Sang-gyu as Inside Director Management For For 3.3 Elect Kang Dong-hwa as Non-independent Non-executive Director Management For For 3.4 Elect Ryu Jae-joon as Outside Director Management For For 4 Elect Ryu Jae-joon as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMAX CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Kevin Douglas Management For For 1.4 Elect Director Greg Foster Management For For 1.5 Elect Director Richard L. Gelfond Management For For 1.6 Elect Director David W. Leebron Management For For 1.7 Elect Director Michael Lynne Management For Withhold 1.8 Elect Director Michael MacMillan Management For For 1.9 Elect Director Dana Settle Management For For 1.10 Elect Director Darren Throop Management For Withhold 1.11 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INFOSYS LTD. Meeting Date:MAR 31, 2017 Record Date:FEB 24, 2017 Meeting Type:SPECIAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision in Compensation of U B Pravin Rao as Chief Operating Officer & Whole-time Director Management For Against 2 Elect D N Prahlad as Independent Director Management For For 3 Adopt New Articles of Association Management For For INFOSYS LTD. Meeting Date:JUN 24, 2017 Record Date:JUN 17, 2017 Meeting Type:ANNUAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect U. B. Pravin Rao as Director Management For For 4 Approve Deloitte Haskins & Sells LLP, Chartered Accountants as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:NOV 29, 2016 Record Date:NOV 18, 2016 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Amend Rules and Procedure Regarding General Meetings of Shareholders Management For For 3 Amend Rules and Procedure Regarding the Board of Directors Management For For 4 Amend Rules and Procedure Regarding the Supervisory Committee Management For For 5 Amend Rules and Procedure Regarding the Management System of External Guarantee Management For For 6 Elect Huang Sujian as Independent Director Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Report of the Independent Non-Executive Directors Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve 2016 Financial Reports Management For For 6 Approve 2017 Capital Expenditure Management For For 7 Approve Da Hua Certified Public Accountants (Special General Partnership) as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and to Fix Their Remuneration Management For For 8 Approve Da Hua Certified Public Accountants (Special General Partnership) as Internal Control Auditor Management For For 9 Approve Entrusted Wealth Management Using Idle Equity Fund Management For For 10 Approve Purchase of Liability Insurance for Directors, Supervisors and Senior Management Members Management For For 11 Approve Cross-Guarantee Agreement Management For For 12 Approve Provision of Guarantee for Subsidiaries Management For Against 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 14 Approve Compensation Package for Directors Management For For 15 Approve Compensation Package for Supervisors Management For For 16 Amend Policy on the Management of the External Guarantees Management For For 17 Amend Rules of Procedure of the Board of Supervisors Management For For 18.1 Elect Zhang Donghai as Director Management For For 18.2 Elect Liu Chunlin as Director Management For For 18.3 Elect Ge Yaoyong as Director Management For For 18.4 Elect Zhang Dongsheng as Director Management For For 18.5 Elect Wang Sanmin as Director Management For For 18.6 Elect Lv Guiliang as Director Management For For 18.7 Elect Song Zhanyou as Director Management For For 19.1 Elect Yu Youguang as Director Management For For 19.2 Elect Zhang Zhiming as Director Management For For 19.3 Elect Huang Sujian as Director Management For For 19.4 Elect Wong Hin Wing as Director Management For For 20.1 Elect Yuan Bing as Supervisor Management For For 20.2 Elect Liu Xianghua as Supervisor Management For For 20.3 Elect Wang Yongliang as Supervisor Management For For 20.4 Elect Wu Qu as Supervisor Management For For INTERPARK HOLDINGS CORP. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kang Dong-hwa as Inside Director Management For For 2.2 Elect Kim Dong-eop as Non-independent Non-executive Director Management For For 2.3 Elect Choi Chang-hae as Outside Director Management For For 3 Elect Choi Chang-hae as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KASIKORNBANK PCL Meeting Date:APR 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operation Report Management None None 3 Approve Financial Statements Management For For 4 Approve Appropriation of Profit and Dividend Payment Management For For 5.1 Elect Puntip Surathin as Director Management For For 5.2 Elect Suphajee Suthumpun as Director Management For For 5.3 Elect Kattiya Indaravijaya as Director Management For For 6 Elect Chanin Donavanik as Director Management For For 7 Approve Names and Number of Directors Who Have Signing Authority Management For For 8 Approve Remuneration of Directors Management For For 9 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For Against 10 Other Business Management None None KT SKYLIFE CO. LTD. Meeting Date:MAR 28, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Nam-gi as Inside Director Management For Against 3.2 Elect Kim Yoon-soo as Inside Director Management For For 3.3 Elect Park In-goo as Outside Director Management For For 3.4 Elect Hong Gi-seop as Outside Director Management For For 4.1 Elect Park In-goo as a Member of Audit Committee Management For For 4.2 Elect Hong Gi-seop as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 27, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for Year 2016 Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Pakhawat Kovithvathanaphong as Director Management For For 5.3 Elect Adisorn Thananan-narapool as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Issuance of Debentures Management For For 9 Other Business Management For Against LARGAN PRECISION CO., LTD. Meeting Date:JUN 14, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:3008 Security ID:Y52144105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For LUKOIL PJSC Meeting Date:DEC 05, 2016 Record Date:NOV 10, 2016 Meeting Type:SPECIAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2016 Management For For 2 Approve Remuneration of Directors Management For For LUKOIL PJSC Meeting Date:JUN 21, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 120 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None Against 2.3 Elect Toby Gati as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Roger Munnings as Director Management None For 2.8 Elect Richard Matzke as Director Management None Against 2.9 Elect Nikolay Nikolaev as Director Management None Against 2.10 Elect Ivan Pictet as Director Management None For 2.11 Elect Leonid Fedun as Director Management None Against 2.12 Elect Lubov Khoba as Director Management None Against 3.1 Elect Ivan Vrublevsky as Member of Audit Commission Management For For 3.2 Elect Pavel Suloyev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Fiscal 2016 Management For For 4.2 Approve Remuneration of New Directors for Fiscal 2017 Management For For 5.1 Approve Remuneration of Members of Audit Commission for Fiscal 2016 Management For For 5.2 Approve Remuneration of New Members of Audit Commission for Fiscal 2017 Management For For 6 Ratify KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors ,Executives, and Companies Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Capital Budget Management For For 4 Elect Directors and Alternates Management For Did Not Vote 4.1 Elect Mauro Gentile Rodrigues da Cunha as Director and Reginaldo Ferreira Alexandre as Alternate Appointed by Minority Shareholder Shareholder None For 5.1 Elect Fiscal Council Members and Alternates Management For Abstain 5.2 Elect Mario Probst as Fiscal Council Member and Monica Hojaij Carvalho Molina as Alternate Appointed by Minority Shareholder Shareholder None For 5.3 Approve Remuneration of Fiscal Council Members Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:SPECIAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For MAIL RU GROUP LTD. Meeting Date:JUN 02, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:MAIL Security ID:560317208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Annual Report Management None None 2.1 Elect Dmitry Grishin as Director Management For For 2.2 Elect Vladimir Streshinsky as Director Management For For 2.3 Elect Sergey Soldatenkov as Director Management For For 2.4 Elect Anna Serebryanikova as Director Management For For 2.5 Elect Vlad Wolfson as Director Management For For 2.6 Elect Mark Sorour as Director Management For For 2.7 Elect Charles Searle as Director Management For For 2.8 Elect Vasileios Sgourdos as Director Management For For MASSMART HOLDINGS LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MSM Security ID:S4799N122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Dr Lulu Gwagwa as Director Management For For 2 Re-elect Phumzile Langeni as Director Management For For 3 Re-elect JP Suarez as Director Management For For 4 Re-elect Johannes van Lierop as Director Management For For 5 Reappoint Ernst & Young Inc as Auditors of the Company and Appoint Roger Hillen as the Audit Partner Management For For 6.1 Re-elect Moses Kgosana as Member of the Audit Committee Management For For 6.2 Elect Kuseni Dlamini as Alternate Member of the Audit Committee Management For For 6.3 Re-elect Dr Lulu Gwagwa as Member of the Audit Committee Management For For 6.4 Re-elect Phumzile Langeni as Member of the Audit Committee Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Remuneration Policy Management For For 1 Authorise Repurchase of Issued Share Capital Management For For 2.1 Approve Fees of the Chairman of the Board Management For For 2.2 Approve Fees of the Deputy Chairman of the Board Management For For 2.3 Approve Fees of the Independent Non-Executive Directors Management For For 2.4 Approve Fees of the Audit Committee Chairman Management For For 2.5 Approve Fees of the Risk Committee Chairman Management For For 2.6 Approve Fees of the Remuneration Committee Chairman Management For For 2.7 Approve Fees of the Nomination and Social and Ethics Committee Chairmen Management For For 2.8 Approve Fees of the Audit Committee Members Management For For 2.9 Approve Fees of the Other Board Committee Members Management For For 3 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For MERCADOLIBRE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Mario Eduardo Vazquez Management For For 1.3 Elect Director Alejandro Nicolas Aguzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Co. S.A. as Auditors Management For For MGM CHINA HOLDINGS LIMITED Meeting Date:MAY 24, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:2282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Pansy Catilina Chiu King Ho as Director Management For For 3A2 Elect William M. Scott IV as Director Management For For 3A3 Elect Zhe Sun as Director Management For For 3A4 Elect Sze Wan Patricia Lam as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Share Option Scheme Management For Against MONETA MONEY BANK A. S. Meeting Date:APR 24, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:MONET Security ID:X3R0GS100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Receive Management Board Report Management None None 4 Receive Supervisory Board Report Management None None 5 Receive Audit Committee Report Management None None 6 Approve Financial Statements and Statutory Reports Management For For 7 Approve Consolidated Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of CZK 9.80 per Share Management For Against 9 Ratify KPMG as Auditor Management For For 10 Amend Articles of Association Management For Against 11 Recall Denis Hall from Supervisory Board Shareholder Against For 12 Recall Denis Hall from Audit Committee Shareholder Against For 13 Instruct Supervisory Board to Recall Denis Hall from All Supervisory Board Committees Shareholder Against For 14.1 Elect Mirsolav Singer as Supervisory Board Member Management For For 14.2 Elect Maria Cicognani as Supervisory Board Member Management For For 14.3 Elect Supervisory Board Member Management For Did Not Vote 15 Elect Audit Committee Member Shareholder None Did Not Vote 16.1 Approve Remuneration of Denis Hall Management For Against 16.2 Approve Remuneration of Clare Clarke Management For Against 16.3 Approve Remuneration of Miroslav Singer Management For Against 16.4 Approve Remuneration of Maria Cicognani Management For Against 16.5 Approve Remuneration of Supervisory Board Member Management For Did Not Vote 16.6 Approve Remuneration of Supervisory Board Members Shareholder Against For 17 Instruct Management Board to Allocate Income or to Initiate Share Repurchase Program In Order to Reduce Company's Equity Shareholder None For 18 Authorize Supervisory Board to Implement Stock-Based Incentive Scheme for Management Board Members Shareholder For For MTN GROUP LTD Meeting Date:OCT 07, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the 2016 ESOP Management For For 1 Approve Various Transactions in Relation to the 2016 MTN BEE Transaction Management For For 2 Authorise Specific Repurchase of MTN Zakhele and MTN Zakhele NVF to Facilitate the MTN Zakhele Unwind and Amend the Existing MTN Tranche 1 Subscription and Call Option Agreement Management For For 3 Authorise Future Specific Repurchases in Terms of the 2016 MTN BEE Transaction Management For For 4 Approve Financial Assistance in Connection with the MTN Zakhele Unwinding Scheme, the 2ransaction and the MTN Transaction Agreements Management For For 5 Authorise the Initial Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 6 Authorise the Additional Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Financial Assistance in Connection with the 2016 ESOP Management For For MTN GROUP LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Hanratty as Director Management For For 1.2 Elect Stan Miller as Director Management For For 1.3 Elect Ralph Mupita as Director Management For For 1.4 Elect Rob Shuter as Director Management For For 1.5 Elect Nkululeko Sowazi as Director Management For For 1.6 Re-elect Alan van Biljon as Director Management For For 1.7 Re-elect Koosum Kalyan as Director Management For For 1.8 Re-elect Azmi Mikati as Director Management For For 1.9 Re-elect Jeff van Rooyen as Director Management For For 2.1 Re-elect Christine Ramon as Member of the Audit Committee Management For For 2.2 Elect Paul Hanratty as Member of the Audit Committee Management For For 2.3 Re-elect Peter Mageza as Member of the Audit Committee Management For For 2.4 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 3 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Policy Management For Against 6 Authorise Ratification of Approved Resolutions Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities Management For For 4 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries Management For For 5 Amend Memorandum of Incorporation Management For For NAGACORP LTD. Meeting Date:APR 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Yepern as Director Management For For 3.2 Elect Abdul Kadir Bin Haji Sheikh Fadzir as Director Management For For 3.3 Elect Lim Mun Kee as Director Management For For 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2017 Directors' Remuneration Management For For 5 Approve BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NASPERS LTD Meeting Date:AUG 26, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2016 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Elect Hendrik du Toit as Director Management For For 4.2 Elect Guijin Liu as Director Management For For 5.1 Re-elect Nolo Letele as Director Management For For 5.2 Re-elect Roberto Oliveira de Lima as Director Management For For 5.3 Re-elect Cobus Stofberg as Director Management For For 5.4 Re-elect Debra Meyer as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Re-elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against 6 Amend Memorandum of Incorporation Management For For NEMAK, S. A. B. DE C. V. Meeting Date:FEB 27, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:P71340106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NETEASE INC. Meeting Date:SEP 02, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William Lei Ding as Director Management For For 1b Elect Alice Cheng as Director Management For For 1c Elect Denny Lee as Director Management For For 1d Elect Joseph Tong as Director Management For For 1e Elect Lun Feng as Director Management For For 1f Elect Michael Leung as Director Management For For 1g Elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Auditor Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 3.58 Per Share Management For For 3.1 Reelect Olusegun S. Adebanji as Director Management For For 3.2 Reelect Hubert I. Eze as Director Management For For 3.3 Reelect Mark P. Rutten as Director Management For For 3.4 Reelect Adeto N.A. Peterside as Director Management For For 3.5 Reelect Hendrik A. Wymenga as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For 7 Authorize Board to Purchase Goods and Services from Related Parties Management For For 8.1 Increase Authorized Capital Management For For 8.2 Amend Clause 5 of the Memorandum of Association to Reflect Changes in Share Capital Management For For 9.1 Approve Stock Dividend in Lieu of Cash Management For For 9.2 Authorize Board to Ratify and Execute Above Resolution Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 08, 2016 Record Date:SEP 01, 2016 Meeting Type:ANNUAL Ticker:ONGC Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Payment of Interim Dividends and Approve Final Dividend Management For For 3 Reelect T K Sengupta as Director Management For Against 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect A K Srinivasan as Director Management For Against 6 Elect Ajai Malhotra as Director Management For For 7 Elect S B Kedare as Director Management For For 8 Elect K M Padmanabhan as Director Management For For 9 Elect A P Sawhney as Director Management For Against 10 Elect Amar Nath as Director Management For Against 11 Approve Remuneration of Cost Auditors Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:DEC 10, 2016 Record Date:OCT 28, 2016 Meeting Type:SPECIAL Ticker:ONGC Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves for Bonus Issue Management For For PEGATRON CORP. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:2318 Security ID:Y6898C116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report and its Summary Management For For 4 Approve 2016 Report of the Auditors and the Audited Financial Statements Management For For 5 Approve 2016 Profit Distribution Plan and Distribution of Final Dividends Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Ouyang Hui as Director Management For For 8 Approve Autohome Inc. Share Incentive Plan Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of Debt Financing Instruments Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:DEC 23, 2016 Record Date:NOV 22, 2016 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Continuing Connected Transactions Under the New Cinema Box Office Income Sharing Framework Agreement and the Proposed 2017-2019 Annual Caps Management For For 2.1 Elect Xu Niansha as Director Shareholder For For 2.2 Elect Zhang Xi as Director Shareholder For For 2.3 Elect Jiang Yingchun as Director Shareholder For For 2.4 Elect Hu Jiaquan as Director Shareholder For For 2.5 Elect Wang Lin as Director Shareholder For For 2.6 Elect Wang Keling as Director Shareholder For For 2.7 Elect Li Boqian as Director Shareholder For For 2.8 Elect Li Xiaohui as Director Shareholder For For 2.9 Elect Yip Wai Ming as Director Shareholder For For 3.1 Elect Chen Yuwen as Supervisor Shareholder For For 3.2 Elect Huang Geming as Supervisor Shareholder For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Annual Report Management For For 2 Approve 2016 Report of the Board of Directors Management For For 3 Approve 2016 Report of the Board of Supervisors Management For For 4 Approve 2016 Financial Report Management For For 5 Approve 2016 Dividend Distribution Plan Management For For 6 Approve 2017 Financial Budget Management For For 7 Approve 2017 Financing Loans Management For For 8 Approve 2017 Provision of Guarantee for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and to Fix Their Remuneration Management For For 10.1 Approve Acquisition of Subject Equity Interest of Beijing Auction Management For For 10.2 Approve Acquisition of Subject Equity Interest of Hong Kong Auction Management For For 11 Approve General Mandate to the Board of Directors to Issue Overseas Bonds Management For For 12.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 12.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 12.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For 13 Approve Amendments to the Articles of Association Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 1.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 1.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 20, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For For 4 Appoint Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:SEP 07, 2016 Record Date:AUG 15, 2016 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Rita Mirasari as Director Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Commissioner Report, Financial Statements, and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Appoint Auditors Management For For 4 Approve Remuneration and Tantiem of Directors, Commissioners, and Sharia Supervisory Board Management For For 5 Elect Directors, Commissioners, and Sharia Supervisory Board Management For For 1 Amend Articles of Association Management For For 2 Approve Dividend Collection Procedure from Company's Reserve Management For For PT PERUSAHAAN GAS NEGARA (PERSERO) TBK Meeting Date:MAY 04, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:PGAS Security ID:Y7136Y118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report of the Company and its Partnership and Community Development Program (PCDP) Management For For 2 Approve Financial Statements of the Company and its PCDP and Discharge of Directors and Commissioners Management For For 3 Approve Allocation of Income and Dividend Management For For 4 Approve Remuneration and Tantiem of Directors and Commissioners Management For For 5 Approve Auditors of the Company and the PCDP Management For For 6 Amend Articles of the Association Management For For 7 Approve the Enforcement of the State-owned Minister Regulation No. PER-03/MBU/12/2016 on the Partnership and Community Development Programs of the State-owned Enterprises Management For For 8 Elect Directors and Commissioners Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:MAR 31, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge of Directors and Commissioners Management For For 2 Accept Report of the Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners of the PCPD Management For For 3 Approve Allocation of Income Management For For 4 Approve Tantiem and Remuneration of Directors and Commissioners Management For For 5 Appoint Auditors of the Company and the PCDP Management For For 6 Amend Articles of Association Management For For 7 Approve Shares Seri A Dwiwarna for the Government of Indonesia Management For For 8 Elect Directors and Commissioners Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 29, 2017 Record Date:FEB 09, 2017 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2016 Performance Results and 2017 Work Plan of the Company Management None None 2 Approve Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Ampon Kittiampon as Director Management For For 6.2 Elect Twarath Sutabutr as Director Management For For 6.3 Elect Tevin Vongvanich as Director Management For For 6.4 Elect Somporn Vongvuthipornchai as Director Management For For 6.5 Elect Kulit Sombatsiri as Director Management For For RELIANCE INDUSTRIES LTD. Meeting Date:SEP 01, 2016 Record Date:AUG 25, 2016 Meeting Type:ANNUAL Ticker:RELIANCE Security ID:Y72596102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Audited Financial Statements and Statutory Reports Management For For 1b Accept Audited Consolidated Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend as Final Dividend Management For For 3 Reelect Nikhil R. Meswani as Director Management For For 4 Reelect Pawan Kumar Kapil as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Approve Remuneration of Cost Auditors Management For For 7 Authorize Issuance of Redeemable Non-Convertible Debentures Management For For REMGRO LTD Meeting Date:AUG 16, 2016 Record Date:AUG 05, 2016 Meeting Type:SPECIAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Authorised Share Capital Management For For 2 Amend Memorandum of Incorporation Management For For 3 Place Authorised but Unissued Shares under Control of Directors Management For Against 4 Authorise Issue of B Ordinary Shares to Rupert Beleggings Proprietary Limited Management For Against REMGRO LTD Meeting Date:DEC 01, 2016 Record Date:NOV 25, 2016 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2016 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Hein Doman as the Individual Registered Auditor Management For For 3 Re-elect Jannie Durand as Director Management For For 4 Re-elect Paul Harris as Director Management For For 5 Re-elect Edwin Hertzog as Director Management For For 6 Re-elect Josua Malherbe as Director Management For For 7 Re-elect Murphy Morobe as Director Management For For 8 Elect Neville Williams as Director Management For For 9 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect Phillip Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect Frederick Robertson as Member of the Audit and Risk Committee Management For For 12 Re-elect Sonja de Bruyn Sebotsa as Member of the Audit and Risk Committee Management For For 1 Approve Directors' Remuneration Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance in Terms of Section 44 of the Companies Act Management For For 4 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For 5 Amend Memorandum of Incorporation Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Chiang Yun as Director Management For For 3c Elect Victor Patrick Hoog Antink as Director Management For For 3d Elect Kenneth Patrick Chung as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SIAM COMMERCIAL BANK PCL Meeting Date:APR 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Khunying Jada Wattanasiritham as Director Management For For 5.2 Elect Ekamol Kiriwat as Director Management For For 5.3 Elect Krirk Vanikkul as Director Management For For 5.4 Elect Chirayu Isarangkun Na Ayuthaya as Director Management For For 5.5 Elect Mom Rajawongse Disnadda Diskul as Director Management For For 6 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Memorandum of Association to Reflect Change in Registered Capital Management For For SK HYNIX INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Seok-hui as Inside Director Management For For 4 Elect Park Jeong-ho as Non-independent Non-executive Director Management For For 5.1 Elect Choi Jong-won as Outside Director Management For For 5.2 Elect Shin Chang-hwan as Outside Director Management For For 6.1 Elect Choi Jong-won as Member of Audit Committee Management For For 6.2 Elect Shin Chang-hwan as Member of Audit Committee Management For For 7 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 8 Approve Stock Option Grants Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TATA CHEMICALS LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Audited Financial Statements and Statutory Reports Management For For 2 Accept Audited Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Management For For 4 Reelect R. Mukundan as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Bhaskar Bhat as Director Management For For 7 Elect Nirmalya Kumar as Director Management For For 8 Approve Remuneration of Cost Auditors Management For For TATA CHEMICALS LTD. Meeting Date:DEC 23, 2016 Record Date:DEC 16, 2016 Meeting Type:SPECIAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None For 2 Remove Nusli N. Wadia as Director Shareholder None Against 3 Elect Bhaskar Bhat as Director Shareholder None Against 4 Elect S. Padmanabhan as Director Shareholder None For TATA CHEMICALS LTD. Meeting Date:MAY 08, 2017 Record Date:APR 01, 2017 Meeting Type:COURT Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:DEC 13, 2016 Record Date:DEC 06, 2016 Meeting Type:SPECIAL Ticker:TCS Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove C. P. Mistry as Director Shareholder For For TATA MOTORS LTD. Meeting Date:AUG 09, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:500570 Security ID:Y85740275 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Ravindra Pisharody as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Guenter Butschek as Director Management For For 6 Approve Appointment and Remuneration of Guenter Butschek as Chief Executive Officer and Managing Director Management For For 7 Approve Reappointment and Remuneration of Ravindra Pisharody as Executive Director (Commercial Vehicles) Management For For 8 Approve Reappointment and Remuneration of Satish Borwankar as Executive Director (Quality) Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:DEC 22, 2016 Record Date:DEC 15, 2016 Meeting Type:SPECIAL Ticker:500570 Security ID:Y85740275 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Against 2 Remove Nusli N. Wadia as Director Shareholder None Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against THAI BEVERAGE PCL Meeting Date:JAN 26, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2016 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation for Legal Reserve Management For For 5.1.1 Elect Michael Lau Hwai Keong as Director Management For For 5.1.2 Elect Sakthip Krairiksh as Director Management For For 5.1.3 Elect Pornchai Matangkasombut as Director Management For For 5.1.4 Elect Choo-Chat Kambhu Na Ayudhya as Director Management For For 5.1.5 Elect Vivat Tejapaibul as Director Management For For 5.1.6 Elect Panote Sirivadhanabhakdi as Director Management For For 5.1.7 Elect Thapana Sirivadhanabhakdi as Director Management For For 5.2 Approve Determination of Director Authorities Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve D&O Insurance for Directors and Executives Management For For 9 Approve Mandate for Interested Person Transactions Management For For 10 Amend Company's Objectives and Amend Memorandum of Association Management For For 11 Other Business Management For Against TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income and Dividends Management For For TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Henrique Andrade Trinckquel as Director Management For Abstain 1.2 Elect Maria Leticia de Freitas Costa as Director Management For Abstain 1.3 Elect Gilberto Mifano as Director Management For Abstain 2 Approve Remuneration of Company's Management Management For For 3 Authorize Capitalization of Reserves and Amend Article 5 Accordingly Management For For 4 Approve Increase in Authorized Capital and Amend Article 6 Accordingly Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Liu Xinhua as Director Management For For 3c Elect Chen Kuo-Hui as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2017 Framework Purchase Agreement, Annual Caps and Related Transactions Management For For UNILEVER PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Performance Share Plan Management For For 5 Re-elect Nils Andersen as Director Management For For 6 Re-elect Laura Cha as Director Management For For 7 Re-elect Vittorio Coal as Director Management For For 8 Re-elect Dr Marijn Dekkers as Director Management For For 9 Re-elect Ann Fudge as Director Management For For 10 Re-elect Dr Judith Hartmann as Director Management For For 11 Re-elect Mary Ma as Director Management For For 12 Re-elect Strive Masiyiwa as Director Management For For 13 Re-elect Youngme Moon as Director Management For For 14 Re-elect Graeme Pitkethly as Director Management For For 15 Re-elect Paul Polman as Director Management For For 16 Re-elect John Rishton as Director Management For For 17 Re-elect Feike Sijbesma as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For WEIFU HIGH-TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:200581 Security ID:Y95338102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Annual Report Summary Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve Appointment of Financial Report Auditor Management For For 8 Approve Appointment of Internal Control Auditor Management For For 9 Approve Amendments to Articles of Association Management For Against 10 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For Against YANDEX NV Meeting Date:MAY 25, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4 Elect Herman Gref as Non-Executive Director Management For For 5 Elect Arkady Volozh as Non-Executive Director Management For For 6 Approve Cancellation of Outstanding Class C Shares Management For For 7 Ratify KPMG as Auditors Management For For 8 Grant Board Authority to Issue Ordinary and Preference Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 8 Management For Against 10 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against TIF - Foreign Smaller Companies Series AALBERTS INDUSTRIES Meeting Date:APR 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements Management For For 4.a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.b Approve Dividends of EUR 0.58 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Elect M.J. Oudeman to Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For For 9 Elect A.R. Monincx to Management Board Management For For 10 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10 Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Ratify Deloitte as Auditors Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ACCELL GROUP Meeting Date:APR 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:ACCEL Security ID:N00432257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Announcements Management None None 2 Receive and Discuss 2016 Annual Report Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5.a Receive Explanation on Company's Reserves and Dividend Policy Management None None 5.b Approve Dividends of EUR 0.72 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Discussion of Management Board Profile Management None None 9 Approve Remuneration of Supervisory Board Management For For 10.a Announce Intention to Reappoint A.Kuiper as Supervisory Board Member Management None None 10.b Elect A. Kuiper to Supervisory Board Management For For 10.c Opportunity to Nominate Persons as Members of the Supervisory Board Management None None 11 Ratify KPMG as Auditors Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 14 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 15 Any Other Business Management None None 16 Close Meeting Management None None ALPARGATAS S.A. Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:ALPA4 Security ID:P0246W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marcos Reinaldo Severino Peters as Fiscal Council Member and Fabio Gallo Garcia as Alternate Appointed by Preferred Shareholder Shareholder None For AMER SPORTS OYJ Meeting Date:MAR 09, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income, Omission of Dividends, and Capital Repayment of EUR 0.62 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 60,000 for Board Members Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Ilkka Brotherus, Christian Fischer, Hannu Ryopponen, Bruno Salzer and Lisbeth Valther as Directors; Elect Manel Adell and Tamara Minick-Scokalo as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Amend Articles Re: Director Age Limit; Editorial Changes Management For For 16 Authorize Share Repurchase Program Management For For 17 Approve Issuance and/or Conveyance of up to 10 Million Shares without Preemptive Rights Management For For 18 Close Meeting Management None None ANRITSU CORP. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6754 Security ID:J01554104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7.5 Management For For 2.1 Elect Director Hashimoto, Hirokazu Management For For 2.2 Elect Director Taniai, Toshisumi Management For For 2.3 Elect Director Kubota, Akifumi Management For For 2.4 Elect Director Hamada, Hirokazu Management For For 2.5 Elect Director Sano, Takashi Management For For 2.6 Elect Director Inoue, Yuji Management For For 3.1 Elect Director and Audit Committee Member Seki, Takaya Management For For 3.2 Elect Director and Audit Committee Member Igarashi, Norio Management For For 3.3 Elect Director and Audit Committee Member Nagata, Osamu Management For For 4 Elect Alternate Director and Audit Committee Member Shimizu, Keiko Management For For 5 Approve Annual Bonus Management For For ARCADIS NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Open Meeting Management None None 1.b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4.a Discuss Remuneration Report Management None None 4.b Adopt Financial Statements Management For For 4.c Approve Dividends of EUR 0.43 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7.a Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 7.b Approve Restricted Stock Grants Management For For 8.a Elect M.A. Hopkins to Executive Board Management For For 8.b Elect P.W.B Oosterveer to Executive Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10.a Reelect N.W. Hoek to Supervisory Board Management For For 10.b Reelect R. Markland to Supervisory Board Management For For 10.c Elect W.G. Ang to Supervisory Board Management For For 10.d Announce Vacancies on the Board Management None None 11.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11.b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 11.c Authorize Board to Exclude Preemptive Rights from Share Issuances under Items 11b and 11c Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Amend Employee Share Purchase Plan Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ASAHI CO LTD Meeting Date:MAY 13, 2017 Record Date:FEB 20, 2017 Meeting Type:ANNUAL Ticker:3333 Security ID:J02571107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2.1 Elect Director Shimoda, Yoshifumi Management For For 2.2 Elect Director Hayashi, Nobuyuki Management For For 2.3 Elect Director Matsushita, Toru Management For For 2.4 Elect Director Koga, Toshikatsu Management For For 2.5 Elect Director Nishioka, Shiro Management For For 2.6 Elect Director Omori, Takashi Management For For 2.7 Elect Director Ibe, Miyoji Management For For 2.8 Elect Director Inada, Masumitsu Management For For 3 Appoint Statutory Auditor Kanda, Takashi Management For For ASICS CORP. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23.5 Management For For 2.1 Elect Director Oyama, Motoi Management For For 2.2 Elect Director Kato, Katsumi Management For For 2.3 Elect Director Kato, Isao Management For For 2.4 Elect Director Nishimae, Manabu Management For For 2.5 Elect Director Nishiwaki, Tsuyoshi Management For For 2.6 Elect Director Tanaka, Katsuro Management For For 2.7 Elect Director Kajiwara, Kenji Management For For 2.8 Elect Director Hanai, Takeshi Management For For 2.9 Elect Director Kashiwaki, Hitoshi Management For For 3 Appoint Alternate Statutory Auditor Onishi, Hirofumi Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against AXIS CAPITAL HOLDINGS LIMITED Meeting Date:MAY 04, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:AXS Security ID:G0692U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Friedman Management For For 1.2 Elect Director Cheryl-Ann Lister Management For For 1.3 Elect Director Thomas C. Ramey Management For For 1.4 Elect Director Wilhelm Zeller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Deloitte Ltd., Hamilton, Bermuda as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Omnibus Stock Plan Management For For AZIMUT HOLDING S.P.A. Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Elect CEO Sergio Albarelli as Director Management For For 2.2 Elect CFO Alessandro Zambotti as Director Management For Against 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4.1 Approve Increase in Fixed-Variable Compensation Ratio Management For For 4.2 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BADGER DAYLIGHTING LTD. Meeting Date:APR 28, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:BAD Security ID:05651W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Paul Vanderberg Management For For 2.2 Elect Director Glen Roane Management For For 2.3 Elect Director David M. Calnan Management For For 2.4 Elect Director Garry P. Mihaichuk Management For For 2.5 Elect Director Catherine Best Management For For 2.6 Elect Director Grant Billing Management For For 2.7 Elect Director William Lingard Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For BARCO Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.90 per Share Management For For 3 Receive Consolidated Financial Statements (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Elect Jan De Witte as Director Management For For 7.2 Reelect Adisys Corporation, Permanently Represented by Ashok K. Jain, as Director Management For For 7.3 Reelect Frank Donck as Independent Director Management For Against 7.4 Elect An Steegen as Independent Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Stock Option Plans 2017 Re: Options Barco 10 - CEO 2017, Options Barco 10 - Personnel Europe 2017 and Options Barco 10 - Foreign Personnel 2017 Management For For 10 Approve Deviation from Belgian Company Law Re: Article 520ter Management For For BASILEA PHARMACEUTICA AG Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:BSLN Security ID:H05131109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Variable Remuneration of Executive Committee for Fiscal 2016 (Non-Binding) Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Reelect Daniel Lew as Director Management For For 4b Reelect Martin Nicklasson as Director Management For For 4c Reelect Thomas Rinderknecht as Director Management For For 4d Reelect Domenico Scala as Director and Board Chairman Management For For 4e Reelect Steven Skolsky as Director Management For For 4f Reelect Thomas Werner as Director Management For For 4g Elect Nicole Onetto as Director Management For For 5a Appoint Martin Nicklasson as Member of the Compensation Committee Management For For 5b Appoint Steven Skolsky as Member of the Compensation Committee Management For For 5c Appoint Thomas Werner as Member of the Compensation Committee Management For For 6a Approve Maximum Remuneration of Board of Directors in the Amount of CHF 1.7 Million Management For For 6b Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 3.2 Million Management For For 6c Approve Variable Remuneration of Executive Committee in the Amount of CHF 5.1 Million Management For For 7 Designate Caroline Cron as Independent Proxy Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Increase Existing Capital Pool without Preemptive Rights from CHF 1 Million to CHF 2 Million Management For For 10 Transact Other Business (Voting) Management For For BELLWAY PLC Meeting Date:DEC 13, 2016 Record Date:DEC 11, 2016 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect John Watson as Director Management For For 5 Re-elect Ted Ayres as Director Management For For 6 Re-elect Keith Adey as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Re-elect Paul Hampden Smith as Director Management For For 10 Re-elect Denise Jagger as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Approve Sale of a Property by Bellway Homes Limited to Ted Ayres Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Amend Savings Related Share Option Scheme Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BENETEAU SA Meeting Date:JAN 27, 2017 Record Date:JAN 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Transaction with BH Re: Current Account Waiver Management For For 4 Approve Additional Pension Scheme Agreement with Herve Gastinel, Christophe Caudrelier, and Jean-Paul Chapeleau Management For For 5 Advisory Vote on Compensation of Yves Lyon-Caen, Chairman of the Supervisory Board Management For Against 6 Advisory Vote on Compensation of Louis-Claude Roux, Vice-Chairman of the Supervisory Board Management For Against 7 Advisory Vote on Compensation of Herve Gastinel, Chairman of the Management Board Management For Against 8 Advisory Vote on Compensation of Christophe Caudrelier, Member of the Management Board Management For Against 9 Advisory Vote on Compensation of Clara Demaria, Member of the Management Board Management For Against 10 Advisory Vote on Compensation of Jean-Paul Chapeleau, Member of the Management Board Management For Against 11 Advisory Vote on Compensation of Aymeric Duthoit, Member of the Management Board Management For For 12 Approve Treatment of Losses and Dividends of EUR 0.10 per Share Management For For 13 Reelect Claude Brignon as Supervisory Board Member Management For For 14 Elect Anne Leitzgen as Supervisory Board Member Management For Against 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 300,000 Management For Against 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 17 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BETER BED HOLDING NV Meeting Date:MAY 18, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:BBED Security ID:N1319A163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss 2016 Annual Report Management None None 3 Receive Report of Supervisory Board (Non-Voting) Management None None 4a Discuss Remuneration Policy Management None None 4b Discuss Implementation of Remuneration Policy for 2016 Management None None 4c Discuss Financial Statements Management None None 4d Receive Report of Auditors (Non-Voting) Management None None 4e Adopt Financial Statements Management For For 5 Receive Explanation on Company's Dividend Policy Management None None 6 Approve Dividends of EUR 0.74 Per Share Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8a Approve Discharge of Management Board Management For For 8b Approve Discharge of Supervisory Board Management For For 9 Reelect W.T.C. van der Vis to Supervisory Board Management For For 10 Reelect B.F. Koops to Management Board Management For For 11 Ratify PwC as Auditors Management For For 12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 13 Authorize Board to Exclude Preemptive Rights from Issuance under Item 12 Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Acquired Shares Management For For 16 Receive Announcements (non-voting) Management None None 17 Other Business (Non-Voting) Management None None 18 Close Meeting Management None None BNK FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A138930 Security ID:Y0R7ZV102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Bong-cheol as Non-independent Non-executive Director Management For For 4.1 Elect Kim Yeong-jae as Outside Director to Serve as Audit Committee Member Management For For 4.2 Elect Yoon In-tae as Outside Director to Serve as Audit Committee Member Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Alastair Lyons as Director Management For For 7 Re-elect Margaret Browne as Director Management For For 8 Re-elect Ralph Findlay as Director Management For For 9 Elect Nigel Keen as Director Management For For 10 Re-elect Earl Sibley as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Renewal of Save As You Earn Share Option Scheme Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:SPECIAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Recruitment Award and 2017 Bonus for Greg Fitzgerald Management For For BUCHER INDUSTRIES AG Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:BUCN Security ID:H10914176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 5 per Share Management For For 4.1a Reelect Claude Cornaz as Director Management For Against 4.1b Reelect Anita Hauser as Director Management For Against 4.1c Reelect Michael Hauser as Director Management For Against 4.1d Reelect Philip Mosimann as Director and as Board Chairman Management For Against 4.1e Reelect Heinrich Spoerry as Director Management For For 4.1f Reelect Valentin Vogt as Director Management For For 4.2a Appoint Claude Cornaz as Member of the Compensation Committee Management For Against 4.2b Appoint Anita Hauser as Member of the Compensation Committee Management For Against 4.2c Appoint Valentin Vogt as Member of the Compensation Committee Management For For 4.3 Designate Mathe & Partner as Independent Proxy Management For For 4.4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Variable Remuneration of Executive Committee in the Amount of CHF 2.5 Million Management For For 5.2 Approve Remuneration Report Management For For 5.3 Approve Remuneration of Directors in the Amount of CHF 1.2 Million Management For For 5.4 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 6 Transact Other Business (Voting) Management For Against BULTEN AB Meeting Date:APR 25, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:BULTEN Security ID:W3390E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Board Report Management None None 8 Receive Financial Statements and Statutory Reports; Receive CEO Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 4.50 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12a Determine Number of Members (7) and Deputy Members (0) of the Board of Directors Management For For 12b Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13a Approve Remuneration of Directors in the Amount of SEK 450,000 for Chairman, and SEK 300,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13b Approve Remuneration of Auditors Management For For 14a Reelect Hans Gustavsson, Hans Peter Havdal, Ann-Sofi Danielsson, Ulf Liljedahl, Gustav Lindner, Peter Karlsten, and Anne-Lie Lind as Directors Management For For 14b Elect Ulf Liljedahl as Chairman of the Board Management For For 14c Ratify PricewaterhouseCoopers as Auditors Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Approve Nominating Committee Instructions; Approve Nominating Committee Remuneration Management For For 17a Authorize Share Repurchase Program Management For For 17b Authorize Reissuance of Repurchased Shares Management For For 18 Approve Issuance of up to 1.1 Million Shares without Preemptive Rights Management For For 19 Close Meeting Management None None BUNKA SHUTTER CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5930 Security ID:J04788105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Indemnify Directors - Authorize Board to Determine Income Allocation Management For For 3.1 Elect Director Mogi, Tetsuya Management For For 3.2 Elect Director Shiozaki, Toshihiko Management For For 3.3 Elect Director Fujiyama, Satoru Management For For 3.4 Elect Director Yabuki, Yoshio Management For For 3.5 Elect Director Iwabe, Kingo Management For For 3.6 Elect Director Shimamura, Yoshinori Management For For 3.7 Elect Director Ogura, Hiroyuki Management For For 3.8 Elect Director Oshima, Toru Management For For 3.9 Elect Director Fujita, Yoshinori Management For For 4.1 Elect Director and Audit Committee Member Nishikawa, Hideyuki Management For For 4.2 Elect Director and Audit Committee Member Uemura, Akira Management For For 4.3 Elect Director and Audit Committee Member Iina, Takao Management For For 4.4 Elect Director and Audit Committee Member Fujita, Shozo Management For For 4.5 Elect Director and Audit Committee Member Abe, Kazufumi Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 7 Approve Takeover Defense Plan (Poison Pill) Management For For CANACCORD GENUITY GROUP INC. Meeting Date:AUG 04, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Massimo C. Carello Management For For 2.3 Elect Director Daniel J. Daviau Management For For 2.4 Elect Director Kalpana Desai Management For For 2.5 Elect Director Michael D. Harris Management For For 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For For 2.8 Elect Director Dipesh J. Shah Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Articles Management For Against CAPCOM CO. LTD. Meeting Date:JUN 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Tsujimoto, Kenzo Management For For 2.2 Elect Director Tsujimoto, Haruhiro Management For For 2.3 Elect Director Egawa, Yoichi Management For For 2.4 Elect Director Nomura, Kenkichi Management For For 2.5 Elect Director Yasuda, Hiroshi Management For For 2.6 Elect Director Sato, Masao Management For For 2.7 Elect Director Muranaka, Toru Management For For CCC SA Meeting Date:JAN 10, 2017 Record Date:DEC 25, 2016 Meeting Type:SPECIAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Elect Members of Vote Counting Commission Management For For 5 Approve Agenda of Meeting Management For For 6 Approve Issuance of New Series F Shares without Preemptive Rights Management For For 7 Eliminate Preemptive Rights with Regards to New Series F Shares Management For For 8 Approve Issuance of Convertible Warrants Without Preemptive Rights Management For For 9 Eliminate Preemptive Rights with Regards to New Convertible Warrants Management For For 10 Approve Listing, Dematerialization, and Registration of Newly Issued Shares Management For For 11 Amend Statute to Reflect Changes in Capital Management For For 12 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital with Possible Exclusion of Preemptive Rights Management For For 13 Authorize Share Repurchase Program Management For For 14 Approve Creation of Reserve Capital for Purposes of Share Repurchase Program Management For For 15 Amend Statute Re: Voting Rights Cap Management For Against 16 Elect Supervisory Board Member Management For Against 17 Close Meeting Management None None CCC SA Meeting Date:JUN 08, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Reports on Company's and Group's Operations, and Standalone and Consolidated Financial Statements Management None None 6.1 Receive Supervisory Board Opinion on Company's Standing, Internal Controlling, Risk Management Systems, Compliance, and Internal Audit Function Management None None 6.2 Receive Supervisory Board Reports on Management Board Reports on Company's and Group's Operations, Standalone and Consolidated Financial Statements, and Management Board's Proposal on Income Allocation Management None None 7 Approve Management Board Report on Company's Operations and Financial Statements Management For For 8 Approve Management Board Report on Group's Operations and Consolidated Financial Statements Management For For 9 Approve Appropriation of Supplementary Capital Management For For 10 Approve Allocation of Income and Dividends of PLN 2.59 per Share Management For For 11.1 Approve Discharge of Dariusz Milek (CEO) Management For For 11.2 Approve Discharge of Mariusz Gnych (Deputy CEO) Management For For 11.3 Approve Discharge of Piotr Nowjalis (Deputy CEO) Management For For 11.4 Approve Discharge of Karol Poltorak (Deputy CEO) Management For For 12.1 Approve Discharge of Henryk Chojnacki (Supervisory Board Chairman) Management For For 12.2 Approve Discharge of Wieslaw Oles (Supervisory Board Chairman) Management For For 12.3 Approve Discharge of Marcin Murawski (Supervisory Board Member) Management For For 12.4 Approve Discharge of Jerzy Suchnicki (Supervisory Board Member) Management For For 12.5 Approve Discharge of Waldemar Jurkiewicz (Supervisory Board Member) Management For For 12.6 Approve Discharge of Miroslaw Stachowicz (Supervisory Board Member) Management For For 12.7 Approve Discharge of Karol Poltorak (Supervisory Board Member) Management For For 13 Fix Number of Supervisory Board Members at Five Management For For 14.1 Elect Supervisory Board Member Management For Against 14.2 Elect Supervisory Board Member Management For Against 14.3 Elect Supervisory Board Member Management For Against 14.4 Elect Supervisory Board Member Management For Against 14.5 Elect Supervisory Board Member Management For Against 15 Elect Chairman of Supervisory Board Management For Against 16 Approve Issuance of B Series Warrants Without Preemptive Rights Convertible into F Series Shares for Incentive Plan; Amend Statute Accordingly Management For For 17 Approve Issuance of C Series Subscription Warrants without Preemptive Rights and Conditional Increase in Share Capital; Approve Conditional Increase in Share Capital via Issuance of G Series Shares without Preemptive Rights; Amend Statute Accordingly Management For For 18 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital Management For For 19 Close Meeting Management None None CHICONY ELECTRONICS CO., LTD. Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2385 Security ID:Y1364B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of New Shares by Capitalization of Profit Management For For 4 Amend Trading Procedures Governing Derivatives Products Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Other Business Management None Against CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1728 Security ID:G215A8108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wang Kunpeng as Director Management For For 3b Elect Koh Tee Choong, Ivan as Director Management For For 3c Elect Wan To as Director Management For For 3d Elect Shao Yong Jun as Director Management For For 3e Elect Wong Tan Tan as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CLOETTA AB Meeting Date:APR 04, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:CLA B Security ID:W2397U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 14 Approve Remuneration of Directors in the Amount of SEK 620,000 for Chairman, and SEK 285,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 15a Elect Mikael Aru as New Director Management For For 15b Reelect Lilian Fossum Biner as Director Management For For 15c Reelect Lottie Knutson as Director Management For For 15d Reelect Mikael Norman as Director Management For For 15e Reelect Adriaan Nuhn as Director Management For For 15f Reelect Camilla Svenfelt as Director Management For For 15g Reelect Mikael Svenfelt as Director Management For For 16 Elect Lilian Fossum Biner as Board Chairman Management For For 17 Ratify KPMG as Auditors Management For For 18 Approve Nominating Committee Procedures Management For For 19 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 20 Approve Share Matching Plan LTI 2017 Management For Against 21 Close Meeting Management None None CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 10, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4.1 Amend Articles Re: General Meeting Competences and Special Cases Management For Against 4.2 Amend Article 34 Re: Powers Management For For 5 Amend Articles of General Meeting Regulations Re: Competences and Quorum Management For Against 6 Approve Remuneration Policy Management For Against 7 Elect Julian Gracia Palacin as Director Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For Against 9 Advisory Vote on Remuneration Report Management For Against 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Approve Minutes of Meeting Management For For DAIBIRU CORP. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8806 Security ID:J08463101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Yamamoto, Takehiko Management For Against 2.2 Elect Director Tamai, Katsumi Management For Against 2.3 Elect Director Sonobe, Toshiyuki Management For For 2.4 Elect Director Narita, Junichi Management For For 2.5 Elect Director Yada, Takeo Management For For 2.6 Elect Director Takamatsu, Akira Management For For 2.7 Elect Director Hashizume, Shinya Management For For 3 Appoint Statutory Auditor Totsuka, Masaji Management For For 4 Approve Annual Bonus Management For For DESCENTE LTD. Meeting Date:FEB 15, 2017 Record Date:DEC 17, 2016 Meeting Type:SPECIAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adoption of Holding Company Structure and Transfer of Operations to Wholly Owned Subsidiary Management For For 2 Amend Articles To Amend Business Lines - Amend Provisions on Director Titles Management For For DESCENTE LTD. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23 Management For For 2.1 Elect Director Nakamura, Ichiro Management For For 2.2 Elect Director Ishimoto, Masatoshi Management For For 2.3 Elect Director Tanaka, Yoshikazu Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Kim, Fundo Management For For 2.8 Elect Director Shimizu, Motonari Management For For 2.9 Elect Director Ii, Masako Management For For 2.10 Elect Director Shu, Ungyon Management For For 3 Appoint Statutory Auditor Morimitsu, Masatsugu Management For For 4 Approve Equity Compensation Plan Management For For DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:JUL 20, 2016 Record Date:JUL 13, 2016 Meeting Type:ANNUAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm First and Second Interim Dividend and Approve Final Dividend Management For For 3 Reelect Dheeraj Wadhawan as Director Management For For 4 Approve Chaturvedi & Shah as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Rajiv Kumar as Independent Director Management For For 6 Authorize Issuance of Non-Convertible Debentures and/or Other Hybrid Instruments on a Private Placement Basis Management For For DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:FEB 20, 2017 Record Date:JAN 13, 2017 Meeting Type:SPECIAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reclassification of Authorized Share Capital Management For Against 2 Amend Memorandum of Association to Reflect Changes in Capital Management For Against 3 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 1 Management For Against 4 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 2 Management For Against 5 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 3 Management For Against 6 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 4 Management For Against 7 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 5 Management For Against 8 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 6 Management For Against DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:MAR 17, 2017 Record Date:FEB 10, 2017 Meeting Type:SPECIAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of the Company's Entire Investment in DHFL Pramerica Life Insurance Company Limited to DHFL Investments Limited Management For For DFS FURNITURE PLC Meeting Date:DEC 02, 2016 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:DFS Security ID:G2848C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Richard Baker as Director Management For For 5 Re-elect Ian Filby as Director Management For For 6 Elect Nicola Bancroft as Director Management For For 7 Re-elect Luke Mayhew as Director Management For For 8 Re-elect Gwyn Burr as Director Management For For 9 Re-elect Julie Southern as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Park In-gyu as Inside Director Management For For 3.2 Elect Noh Seong-seok as Inside Director Management For For 3.3 Elect Cho Hae-nyeong as Outside Director Management For For 3.4 Elect Ha Jong-hwa as Outside Director Management For For 4 Elect Jeon Gyeong-tae as Outside Director to serve as Audit Committee Management For For 5 Elect Ha Jong-hwa as a Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOWA HOLDINGS CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5714 Security ID:J12432126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 2.1 Elect Director Yamada, Masao Management For For 2.2 Elect Director Mitsune, Yutaka Management For For 2.3 Elect Director Nakashio, Hiroshi Management For For 2.4 Elect Director Matsushita, Katsuji Management For For 2.5 Elect Director Kagaya, Susumu Management For For 2.6 Elect Director Hosoda, Eiji Management For For 2.7 Elect Director Koizumi, Yoshiko Management For For 3 Appoint Statutory Auditor Kobayashi, Hidefumi Management For Against 4 Appoint Alternate Statutory Auditor Oba, Koichiro Management For For DUNI AB Meeting Date:MAY 03, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:DUNI Security ID:W2410U124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6 Approve Agenda of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board and Board Committee Reports Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 5.00 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Receive Nomination Committee Report Management None None 12 Determine Number of Members (5) and Deputy Members (0) of Board Management For For 13 Approve Remuneration of Directors in the Amount of SEK 562,000 for Chairman and SEK 300,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration for Auditors Management For For 14 Reelect Johan Andersson, Pauline Lindwall, Alex Myers, Pia Rudengren and Magnus Yngen (Chairman) as Directors; Ratify PricewaterhouseCoopers as Auditors Management For For 15 Approve Creation of SEK 5.8 Million Pool of Capital without Preemptive Rights Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 18 Close Meeting Management None None ENERFLEX LTD. Meeting Date:MAY 05, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:EFX Security ID:29269R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Boswell Management For For 1.2 Elect Director W. Byron Dunn Management For For 1.3 Elect Director J. Blair Goertzen Management For For 1.4 Elect Director H. Stanley Marshall Management For For 1.5 Elect Director Stephen J. Savidant Management For For 1.6 Elect Director Michael A. Weill Management For For 1.7 Elect Director Helen J. Wesley Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For FOXTONS GROUP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:FOXT Security ID:G3654P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Remuneration Report Management For For 5 Elect Mark Berry as Director Management For For 6 Re-elect Andrew Adcock as Director Management For Against 7 Re-elect Ian Barlow as Director Management For For 8 Re-elect Michael Brown as Director Management For For 9 Re-elect Nicholas Budden as Director Management For For 10 Re-elect Garry Watts as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Approve Share Option Plan Management For Against 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For FUJI OIL HOLDINGS INC. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:2607 Security ID:J14994107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Shimizu, Hiroshi Management For For 2.2 Elect Director Maeda, Hirokazu Management For For 2.3 Elect Director Sakai, Mikio Management For For 2.4 Elect Director Matsumoto, Tomoki Management For For 2.5 Elect Director Omori, Tatsuji Management For For 2.6 Elect Director Sumiya, Takehiko Management For For 2.7 Elect Director Mishina, Kazuhiro Management For For 2.8 Elect Director Taji, Noriko Management For For 3 Appoint Statutory Auditor Shibuya, Makoto Management For For 4 Appoint Alternate Statutory Auditor Fukuda, Tadashi Management For For 5 Approve Compensation Ceiling for Statutory Auditors Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 08, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea Bolger Management For For 1.2 Elect Director Sharon Giffen Management For For 1.3 Elect Director Rohit Gupta Management For For 1.4 Elect Director Sidney Horn Management For For 1.5 Elect Director Brian Hurley Management For For 1.6 Elect Director Stuart Levings Management For For 1.7 Elect Director Neil Parkinson Management For For 1.8 Elect Director Leon Roday Management For For 1.9 Elect Director Jerome Upton Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Andrea Abt to the Supervisory Board Management For For 6.2 Elect Karin Dorrepaal to the Supervisory Board Management For For 6.3 Elect Axel Herberg to the Supervisory Board Management For For 6.4 Elect Peter Noe to the Supervisory Board Management For For 6.5 Elect Theodor Stuth to the Supervisory Board Management For For 6.6 Elect Udo Vetter to the Supervisory Board Management For For 7 Approve Creation of EUR 6.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Convertible/Warrant Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million; Approve Creation of EUR 6.3 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For GOODBABY INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:1086 Security ID:G39814101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Martin Pos as Director and Authorize Board to Fix His Remuneration Management For For 3b Elect Wang Haiye as Director and Authorize Board to Fix His Remuneration Management For For 3c Elect Jan Rezab as Director and Authorize Board to Fix His Remuneration Management For For 3d Elect Liu Tongyou as Director and Authorize Board to Fix His Remuneration Management For For 3e Elect Iain Ferguson Bruce as Director and Authorize Board to Fix His Remuneration Management For For 3f Elect Jin Peng as Director and Authorize Board to Fix His Remuneration Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Refreshment of Scheme Mandate Limit Under the Share Option Scheme Management For Against GRAN TIERRA ENERGY INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GRAND CITY PROPERTIES SA Meeting Date:AUG 09, 2016 Record Date: Meeting Type:SPECIAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Board to Increase Authorized Share Capital to up to EUR 40 million Management For Did Not Vote 2 Receive and Approve Directors' Special Report Management For Did Not Vote 3 Approve Authorization to Issue Shares and Exclude Preemptive Rights Re: Item 1 Management For Did Not Vote 4 Amend Articles to Reflect Changes in Capital Management For Did Not Vote GRAND CITY PROPERTIES SA Meeting Date:JUN 28, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For Did Not Vote 4 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 5 Approve Allocation of Income and Dividends of EUR 0.6825 per Share Management For Did Not Vote 6 Approve Discharge of Directors Management For Did Not Vote 7 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamir as Directors Management For Did Not Vote 8 Approve Discharge of Fiduciaire Di Fino & Associes as Commissaire Management For Did Not Vote 9 Renew Appointment of KPMG as Auditor Management For Did Not Vote GREATVIEW ASEPTIC PACKAGING CO LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:468 Security ID:G40769104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Bi Hua, Jeff as Director Management For For 3a2 Elect Hong Gang as Director Management For For 3a3 Elect Behrens Ernst Hermann as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against GREGGS PLC Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Durant as Director Management For For 6 Re-elect Roger Whiteside as Director Management For For 7 Re-elect Richard Hutton as Director Management For For 8 Re-elect Allison Kirkby as Director Management For For 9 Re-elect Dr Helena Ganczakowski as Director Management For For 10 Re-elect Peter McPhillips as Director Management For For 11 Re-elect Sandra Turner as Director Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Amend Performance Share Plan Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Remuneration of Company's Management Management For For GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:SPECIAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Waiver of the Obligation of Publishing Legal Publications on the Newspaper Valor Economico Management For For HUHTAMAKI OYJ Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.73 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 68,000 for Vice Chairman, and EUR 57,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chairman), Doug Baillie, William Barker, Rolf Borjesson, Jukka Suominen (Vice Chairman) and Sandra Turner as Directors; Elect Kerttu Tuomas as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million New Shares and Conveyance of up to 4 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HYUNDAI MIPO DOCKYARD CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A010620 Security ID:Y3844T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Han Young-seok as Inside Director Management For For 2.2 Elect Cho Young-cheol as Non-independent Non-executive Director Management For For 2.3 Elect Kim So-young as Outside Director Management For For 3 Elect Kim So-young as Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IDOM INC. Meeting Date:MAY 30, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:7599 Security ID:J17714106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Hatori, Yusuke Management For Against 2.2 Elect Director Hatori, Takao Management For Against 2.3 Elect Director Ota, Masaru Management For For 2.4 Elect Director Sugie, Jun Management For For 3.1 Appoint Statutory Auditor Yanagawa, Kunie Management For For 3.2 Appoint Statutory Auditor Endo, Masakatsu Management For Against 3.3 Appoint Statutory Auditor Nakamura, Hiroto Management For For 4 Approve Bonus Related to Retirement Bonus System Abolition Management For Against INTERPUMP GROUP SPA Meeting Date:APR 28, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:IP Security ID:T5513W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4.1 Approve Number of Directors Shareholder None For 4.2 Fix Board Terms for Directors Shareholder None For 4.3.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Did Not Vote 4.3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 4.4 Elect Fulvio Montipo as Board Chair Shareholder None Against 5 Approve Remuneration of Directors Management For For 6.1.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Against 6.1.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 6.2 Appoint Alessandra Tronconi as Chair of the Board of Statutory Auditors Shareholder None Against 6.3 Approve Internal Auditors' Remuneration Shareholder None For 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464288273 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For JAIN IRRIGATION SYSTEMS LTD Meeting Date:SEP 30, 2016 Record Date:SEP 23, 2016 Meeting Type:ANNUAL Ticker:500219 Security ID:Y42531148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Ordinary and DVR Equity Shares Management For For 3 Reelect Atul B. Jain as Director Management For For 4 Approve Haribhakti & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Amend Articles of Association Management For For 7 Ratify Disclosure in Respect of the 36.2 Million Compulsorily Convertible Debentures Issued to Mandala Rose Co-Investment Limited, Mauritius Management For For JAIN IRRIGATION SYSTEMS LTD Meeting Date:MAR 24, 2017 Record Date:MAR 17, 2017 Meeting Type:SPECIAL Ticker:500219 Security ID:Y42531148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Foreign Currency Convertible Bonds Management For For JENOPTIK AG Meeting Date:JUN 07, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Matthias Wierlacher to the Supervisory Board Management For For 6.2 Elect Evert Dudok to the Supervisory Board Management For For 6.3 Elect Elke Eckstein to the Supervisory Board Management For For 6.4 Elect Doreen Nowotne to the Supervisory Board Management For For 6.5 Elect Heinrich Reimitz to the Supervisory Board Management For For 6.6 Elect Andreas Tuennermann to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million; Approve Creation of EUR 28.6 Million Pool of Capital to Guarantee Conversion Rights Management For For KIWOOM SECURITIES CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Cho Gil-yeon as Outside Director Management For For 3.2 Elect Gil Jae-wook as Outside Director Management For For 3.3 Elect Kim Jae-cheol as Outside Director Management For Against 4 Elect Song Jong-ho as Outside Director to Serve as Audit Committee Member Management For For 5 Elect Cho Gil-yeon as a Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 7 Approve Terms of Retirement Pay Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Horiuchi, Susumu Management For For 1.7 Elect Director Tsuji, Haruo Management For For 1.8 Elect Director Ito, Kunio Management For For 1.9 Elect Director Sasaki, Kaori Management For For 2 Appoint Statutory Auditor Shiratsuchi, Kazuhiro Management For For 3 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 4 Approve Disposal of Treasury Shares for a Private Placement Management For Against KOREA INVESTMENT HOLDINGS CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A071050 Security ID:Y4862P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For 2.1 Elect Bae Jong-seok as Outside Director Management For For 2.2 Elect Lee Epstein Hobart as Outside Director Management For For 2.3 Elect Kim Jae-hwan as Outside Director Management For For 3 Elect Lee Sang-cheol as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Bae Jong-seok as Member of Audit Committee Management For For 4.2 Elect Kim Jae-hwan as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOSHIDAKA HOLDINGS CO., LTD. Meeting Date:NOV 25, 2016 Record Date:AUG 31, 2016 Meeting Type:ANNUAL Ticker:2157 Security ID:J36577104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17 Management For For 2.1 Elect Director Koshidaka, Hiroshi Management For For 2.2 Elect Director Koshidaka, Osamu Management For For 2.3 Elect Director Asakura, Kazuhiro Management For For 2.4 Elect Director Koshidaka, Miwako Management For For 2.5 Elect Director Doi, Yoshihito Management For For KYB CORP Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7242 Security ID:J31803109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Management For For 2 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 3 Amend Articles to Update Authorized Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit Management For For 4.1 Elect Director Nakajima, Yasusuke Management For For 4.2 Elect Director Kato, Takaaki Management For For 4.3 Elect Director Komiya, Morio Management For For 4.4 Elect Director Saito, Keisuke Management For For 4.5 Elect Director Shoji, Takafumi Management For For 4.6 Elect Director Ono, Masao Management For For 4.7 Elect Director Tsuruta, Rokuro Management For For 4.8 Elect Director Shiozawa, Shuhei Management For For 5 Appoint Alternate Statutory Auditor Shigeta, Atsushi Management For Against 6 Approve Annual Bonus Management For For L.P.N. DEVELOPMENT PUBLIC CO LTD Meeting Date:MAR 30, 2017 Record Date:FEB 23, 2017 Meeting Type:ANNUAL Ticker:LPN Security ID:Y5347B216 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report for the Year 2016 Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Profit and Dividend Payment Management For For 5.1 Elect Amornsuk Noparumpa as Director Management For For 5.2 Elect Siri Kewalinsrit as Director Management For For 5.3 Elect Pichet Supakijjanusan as Director Management For Against 5.4 Elect Yupa Techakraisri as Director Management For For 6 Approve Remuneration of Directors and Committees Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Company's Objectives and Amend Memorandum of Association Management For For 9 Other Business Management For Against LAIRD PLC Meeting Date:MAR 16, 2017 Record Date:MAR 14, 2017 Meeting Type:SPECIAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity in Connection with the Rights Issue Management For For LAIRD PLC Meeting Date:APR 28, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Kevin Dangerfield as Director Management For For 4 Elect Wu Gang as Director Management For For 5 Re-elect Dr Martin Read as Director Management For For 6 Re-elect Paula Bell as Director Management For For 7 Re-elect Mike Parker as Director Management For For 8 Re-elect Tony Quinlan as Director Management For For 9 Re-elect Nathalie Rachou as Director Management For For 10 Re-elect Kjersti Wiklund as Director Management For For 11 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For LAOX Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:8202 Security ID:J38639126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yiwen Luo Management For Against 1.2 Elect Director Yano, Teruji Management For For 1.3 Elect Director Zhe Wang Management For For 1.4 Elect Director Bin Zhou Management For For 1.5 Elect Director Feng Han Management For For 1.6 Elect Director Suhara, Shintaro Management For For 1.7 Elect Director Beibei Xu Management For For 2.1 Appoint Statutory Auditor Shiba, Shoji Management For For 2.2 Appoint Statutory Auditor Kamimura, Akira Management For For LAURENTIAN BANK OF CANADA Meeting Date:MAR 01, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:LB Security ID:51925D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lise Bastarache Management For For 1.2 Elect Director Sonia Baxendale Management For For 1.3 Elect Director Richard Belanger Management For For 1.4 Elect Director Michael T. Boychuk Management For For 1.5 Elect Director Gordon Campbell Management For For 1.6 Elect Director Isabelle Courville Management For For 1.7 Elect Director Francois Desjardins Management For For 1.8 Elect Director Michel Labonte Management For For 1.9 Elect Director A. Michel Lavigne Management For For 1.10 Elect Director Michelle R. Savoy Management For For 1.11 Elect Director Susan Wolburgh Jenah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP 1: Auditor Rotation Shareholder Against Against 5 SP 2: Insatisfaction Towards The Compensation Policy Shareholder Against Against 6 SP 3: Amendment To The General By-Laws Shareholder Against Against 7 SP 4: Employee Profit Sharing Plan and Employee Share Purchase Plan Shareholder Against Against LIVANOVA PLC Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as UK Statutory Auditor Management For For 4 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 5 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 6 Authorize Share Repurchase Program Management For For 7 Adopt New Articles of Association Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 07, 2016 Record Date:SEP 01, 2016 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Discharge of Board and Senior Management Management For For 6A Elect Director Edouard Bugnion Management For For 6B Elect Director Bracken Darrell Management For For 6C Elect Director Sally Davis Management For For 6D Elect Director Guerrino De Luca Management For For 6E Elect Director Sue Gove Management For For 6F Elect Director Didier Hirsch Management For For 6G Elect Director Neil Hunt Management For For 6H Elect Director Dimitri Panayotopoulos Management For For 6I Elect Director Lung Yeh Management For For 6J Elect Director Patrick Aebischer Management For For 7 Elect Guerrino De Luca as Board Chairman Management For For 8A Appoint Sally Davis as Member of the Compensation Committee Management For For 8B Appoint Neil Hunt as Member of the Compensation Committee Management For For 8C Appoint Dimitri Panayotopoulos as Member of the Compensation Committee Management For For 8D Appoint Edouard Bugnion as Member of the Compensation Committee Management For For 9 Approve Remuneration of Directors Management For For 10 Approve Remuneration of Executive Committee in the Amount of USD 20,200,000 Management For For 11 Ratify KPMG AG as Auditors Management For For 12 Designate Beatrice Ehlers as Independent Proxy Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 17, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3.1a Elect Tse Moon Chuen as Director Management For For 3.1b Elect Chan So Kuen as Director Management For For 3.1c Elect Wong Ho Lung, Danny as Director Management For For 3.1d Elect Mak Wing Sum, Alvin as Director Management For For 3.1e Elect Hui King Wai as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MAN GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:EMG Security ID:G5790V172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Elect Katharine Barker as Director Management For For 5 Re-elect Richard Berliand as Director Management For For 6 Re-elect Phillip Colebatch as Director Management For Against 7 Re-elect John Cryan as Director Management For For 8 Elect Luke Ellis as Director Management For For 9 Re-elect Andrew Horton as Director Management For For 10 Elect Mark Jones as Director Management For For 11 Re-elect Matthew Lester as Director Management For For 12 Re-elect Ian Livingston as Director Management For For 13 Re-elect Dev Sanyal as Director Management For For 14 Re-elect Nina Shapiro as Director Management For For 15 Re-elect Jonathan Sorrell as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For MEITEC CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 83.5 Management For For 2.1 Elect Director Kokubun, Hideyo Management For For 2.2 Elect Director Yoneda, Hiroshi Management For For 2.3 Elect Director Uemura, Masato Management For For 2.4 Elect Director Ogasawara, Akiyoshi Management For For 2.5 Elect Director Rokugo, Hiroyuki Management For For 2.6 Elect Director Ito, Keisuke Management For For 2.7 Elect Director Shimizu, Minao Management For For 2.8 Elect Director Kishi, Hiroyuki Management For For 3.1 Appoint Statutory Auditor Watanabe, Hiroshi Management For For 3.2 Appoint Statutory Auditor Uematsu, Masatoshi Management For For 4 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments to Articles of Association Management For For METROPOLITAN BANK & TRUST COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:MBT Security ID:Y6028G136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of the Annual Meeting Held on April 27, 2016 Management For For 2 Ratify All Acts and Resolutions of the Board of Directors, Management and All Committees from April 27, 2016 to April 25, 2017 Management For For 3.1 Elect George S.K. Ty as Director Management For For 3.2 Elect Arthur Ty as Director Management For For 3.3 Elect Francisco C. Sebastian as Director Management For For 3.4 Elect Fabian S. Dee as Director Management For For 3.5 Elect Jesli A. Lapus as Director Management For For 3.6 Elect Alfred V. Ty as Director Management For For 3.7 Elect Robin A. King as Director Management For For 3.8 Elect Rex C. Drilon II as Director Management For For 3.9 Elect Edmund A. Go as Director Management For For 3.10 Elect Francisco F. Del Rosario, Jr. as Director Management For For 3.11 Elect Vicente R. Cuna, Jr. as Director Management For For 3.12 Elect Edgar O. Chua as Director Management For For 5 Appoint Sycip Gorres Velayo & Co. as External Auditors Management For For MULLEN GROUP LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Christine McGinley Management For For 2.4 Elect Director Stephen H. Lockwood Management For For 2.5 Elect Director David E. Mullen Management For For 2.6 Elect Director Murray K. Mullen Management For For 2.7 Elect Director Philip J. Scherman Management For For 2.8 Elect Director Sonia Tibbatts Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For Against NACHI-FUJIKOSHI CORP. Meeting Date:FEB 22, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:6474 Security ID:J47098108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Homma, Hiro Management For Against 2.2 Elect Director Susukida, Kenji Management For Against 2.3 Elect Director Kobayashi, Masayuki Management For For 2.4 Elect Director Hayashi, Hidenori Management For For 2.5 Elect Director Watanabe, Koichi Management For For 2.6 Elect Director Tsukahara, Kazuo Management For For 2.7 Elect Director Inoue, Toru Management For For 2.8 Elect Director Furusawa, Tetsu Management For For 2.9 Elect Director Urata, Shinichi Management For For 2.10 Elect Director Tsukamoto, Yutaka Management For For 2.11 Elect Director Togashi, Shigeru Management For For 2.12 Elect Director Sasaki, Noritsugu Management For For 2.13 Elect Director Miura, Noboru Management For For 2.14 Elect Director Sakamoto, Jun Management For For 3 Appoint Statutory Auditor Iimura, Somuku Management For Against 4 Approve Takeover Defense Plan (Poison Pill) Management For Against NIHON PARKERIZING CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4095 Security ID:J55096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Ono, Shun Management For For 3.2 Elect Director Satomi, Kazuichi Management For For 3.3 Elect Director Sato, Kentaro Management For For 3.4 Elect Director Satomi, Yasuo Management For For 3.5 Elect Director Yoshitake, Noriaki Management For For 3.6 Elect Director Araki, Tatsuya Management For For 3.7 Elect Director Watanabe, Masataka Management For For 3.8 Elect Director Hosogane, Hayato Management For For 3.9 Elect Director Tamura, Hiroyasu Management For For 3.10 Elect Director Onoka, Yasunobu Management For For 3.11 Elect Director Yoshida, Masayuki Management For For 4.1 Elect Director and Audit Committee Member Nishimura, Koji Management For For 4.2 Elect Director and Audit Committee Member Kan, Hirotoshi Management For For 4.3 Elect Director and Audit Committee Member Takeda, Yoshikazu Management For For 4.4 Elect Director and Audit Committee Member Matsumoto, Mitsuru Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For ONTEX GROUP NV Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ONTEX Security ID:B6S9X0109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.a Elect Michael Bredae as Non-Executive Director Management For For 7.b Elect Regi Aalstad as Independent Director Management For For 7.c Elect Tegacon Suisse GmbH, Permanently Represented by Gunnar Johansson as Independent Director Management For For 8 Approve Remuneration Report Management For Against 9 Ratify PricewaterhouseCooper as Auditors Management For For 10 Authorize Implementation of Approved Resolutions Re: Delegation of Powers Management For For 1.a Authorize Board to Issue Shares in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 1.b Authorize Board to Repurchase Shares in the Event of a Serious and Imminent Harm Management For Against 2 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For Against OXFORD INSTRUMENTS PLC Meeting Date:SEP 13, 2016 Record Date:SEP 09, 2016 Meeting Type:ANNUAL Ticker:OXIG Security ID:G6838N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Alan Thomson as Director Management For For 4 Elect Ian Barkshire as Director Management For For 5 Elect Gavin Hill as Director Management For For 6 Elect Mary Waldner as Director Management For For 7 Re-elect Thomas Geitner as Director Management For For 8 Re-elect Richard Friend as Director Management For For 9 Reappoint KPMG LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For RATIONAL AG Meeting Date:MAY 03, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:RAA Security ID:D6349P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2017 Management For For 6 Approve Affiliation Agreement with Subsidiary Rational F & E GmbH Management For For REFRESCO GROUP NV Meeting Date:MAY 09, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:RFRG Security ID:N73488103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Implementation of Remuneration Policy for FY 2016 Management None None 4a Adopt Financial Statements and Statutory Reports Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.38 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect A.C. Duijzer to Management Board Management For For 6b Elect V.D.J. Deloziere to Management Board Management For For 6c Reelect I. Petrides to Supervisory Board Management For For 6d Elect T.P. Kunz to Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 8.a Management For For 8c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Other Business (Non-Voting) Management None None 11 Close Meeting Management None None RUSSEL METALS INC. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:RUS Security ID:781903604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Alain Benedetti Management For For 1a.2 Elect Director John M. Clark Management For For 1a.3 Elect Director James F. Dinning Management For For 1a.4 Elect Director John A. Hanna Management For For 1a.5 Elect Director Brian R. Hedges Management For For 1a.6 Elect Director Barbara S. Jeremiah Management For For 1a.7 Elect Director Alice D. Laberge Management For For 1a.8 Elect Director Lise Lachapelle Management For For 1a.9 Elect Director William M. O'Reilly Management For For 1a.10 Elect Director John R. Tulloch Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:FEB 14, 2017 Record Date:JAN 13, 2017 Meeting Type:SPECIAL Ticker:6826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change in Use of Proceeds from Global Offering Management For For 2 Elect Tang Minjie as Director Management For For SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:06826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Work Report of the Board of Directors Management For For 2 Approve 2016 Work Report of the Supervisory Committee Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Proposal Management For For 5 Approve Ernst & Young Hua Ming LLP as Domestic Auditors and Ernst & Young as International Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued H Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:SPECIAL Ticker:06826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For SHAWCOR LTD. Meeting Date:MAY 09, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:SCL Security ID:820439107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Baldwin Management For For 1.2 Elect Director Derek S. Blackwood Management For For 1.3 Elect Director James W. Derrick Management For For 1.4 Elect Director Kevin J. Forbes Management For For 1.5 Elect Director Michael S. Hanley Management For For 1.6 Elect Director Stephen M. Orr Management For For 1.7 Elect Director Pamela S. Pierce Management For For 1.8 Elect Director Paul G. Robinson Management For For 1.9 Elect Director E. Charlene Valiquette Management For For 1.10 Elect Director Donald M. Wishart Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SIG PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:SHI Security ID:G80797106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Ian Duncan as Director Management For For 6 Elect Nick Maddock as Director Management For For 7 Elect Meinie Oldersma as Director Management For For 8 Re-elect Andrea Abt as Director Management For For 9 Re-elect Janet Ashdown as Director Management For For 10 Re-elect Mel Ewell as Director Management For For 11 Re-elect Chris Geoghegan as Director Management For For 12 Re-elect Leslie Van de Walle as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SITOY GROUP HOLDINGS LTD. Meeting Date:NOV 14, 2016 Record Date:NOV 09, 2016 Meeting Type:ANNUAL Ticker:1023 Security ID:G8190E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Approve Final Dividend Management For For 2b Approve Special Dividend Management For For 3a Elect Yeung Wo Fai as Director Management For For 3b Elect Yeung Andrew Kin as Director Management For For 3c Elect Lung Hung Cheuk as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Authorize Repurchase of Issued Share Capital Management For For 5.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.3 Authorize Reissuance of Repurchased Shares Management For Against SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 1.6 Elect Director Nishiura, Yuji Management For For 2 Appoint Statutory Auditor Toyoshima, Tadao Management For For 3 Appoint Alternate Statutory Auditor Fujii, Satoshi Management For For STABILUS SA Meeting Date:FEB 15, 2017 Record Date:FEB 01, 2017 Meeting Type:ANNUAL Ticker:STM Security ID:L8750H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board Report Management None None 2 Receive Report of Supervisory Board Management None None 3 Receive Auditor's Reports Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income Management For For 6 Approve Consolidated Financial Statements and Statutory Reports Management For For 7 Approve Discharge of the Management Board Management For For 8 Approve Discharge of the Supervisory Board Management For For 9 Approve Remuneration of Directors Management For For 10 Renew Appointment of KPMG as Auditor Management For For 11 Amend Articles of Association Re: Various Amendments Management For For 14 Transact Other Business (Non-Voting) Management None None STELLA INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1836 Security ID:G84698102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4.1 Elect Lian Jie as Director Management For For 4.2 Elect Bolliger Peter as Director Management For For 4.3 Elect Chao Ming-Cheng, Eric as Director Management For Against 4.4 Elect Chen Li-Ming, Lawrence as Director Management For For 4.5 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Adopt New Share Option Scheme Management For Against SUMITOMO RUBBER INDUSTRIES LTD. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:5110 Security ID:J77884112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Ikeda, Ikuji Management For For 3.2 Elect Director Tanaka, Hiroaki Management For For 3.3 Elect Director Nishi, Minoru Management For For 3.4 Elect Director Onga, Kenji Management For For 3.5 Elect Director Ii, Yasutaka Management For For 3.6 Elect Director Ishida, Hiroki Management For For 3.7 Elect Director Kuroda, Yutaka Management For For 3.8 Elect Director Yamamoto, Satoru Management For For 3.9 Elect Director Kosaka, Keizo Management For For 3.10 Elect Director Uchioke, Fumikiyo Management For For 3.11 Elect Director Murakami, Kenji Management For For TECHNOGYM S.P.A. Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TGYM Security ID:T9200L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Performance Share Plan 2017-2019 Management For Against 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Authorize Board to Increase Capital to Service Performance Share Plan 2017-2019 Management For Against TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Horst Julius Pudwill as Director Management For For 3b Elect Joseph Galli Jr. as Director Management For For 3c Elect Peter David Sullivan as Director Management For For 3d Elect Vincent Ting Kau Cheung as Director Management For Against 3e Elect Johannes-Gerhard Hesse as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt Share Option Scheme Management For Against TETHYS OIL AB Meeting Date:OCT 25, 2016 Record Date:OCT 19, 2016 Meeting Type:SPECIAL Ticker:TETY Security ID:W9612M156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For Did Not Vote 3 Prepare and Approve List of Shareholders Management For Did Not Vote 4 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 5 Approve Agenda of Meeting Management For Did Not Vote 6 Acknowledge Proper Convening of Meeting Management For Did Not Vote 7 Approve 1:2 Share Split; Approve Reduction in Share Capital; Approve Bonus Issue Management For Did Not Vote 8 Close Meeting Management None None TETHYS OIL AB Meeting Date:MAY 17, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:TETY Security ID:W9612M198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 1 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (8) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 595,000 to Chair and SEK 265,000 to Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 14 Reelect Per Brilioth, Dennis Harlin, Magnus Nordin, Katherine Stovring and Geoffrey Turbott as Directors; Elect Rob Anderson, Alexandra Herger and Per Seime as New Director; Ratify PricewaterhouseCoopers as Auditor Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 17 Approve Warrants Plan Management For For 18 Authorize Share Repurchase Program Management For For 19 Authorize Reissuance of Repurchased Shares Management For For 20 Approve Creation of Pool of Capital without Preemptive Rights Management For For 21 Other Business Management None None 22 Close Meeting Management None None THULE GROUP AB Meeting Date:APR 26, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:THULE Security ID:W9T18N112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Board Report Management None None 9a Receive Financial Statements and Statutory Reports Management None None 9b Receive Consolidated Accounts and Group Auditor's Report Management None None 9c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 9d Receive Board's Proposal for Distribution of Company's Profit Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 10.90 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Members (6) and Deputy Members (0) of Board Management For For 12 Approve Remuneration of Directors in the Amount of SEK 850,000 for the Chairman and SEK 325,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Stefan Jacobsson (Chairman), Bengt Baron, Hans Eckerstrom, Liv Forhaug and Helene Mellquist as Directors; Elect Eva Elmstedt as New Director Management For For 14 Approve Remuneration of Auditors Management For Against 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Warrants Program 2017/2020; Approve Creation of SEK 25,146.80 Pool of Capital to Guarantee Conversion Rights; Approve Transfer of Warrants to Participants Management For For 18 Close Meeting Management None None TISCO FINANCIAL GROUP PUBLIC CO LTD Meeting Date:APR 20, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TISCO Security ID:Y8843E171 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Business Activity Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Fix Number of Directors at 12 Management For For 5.2A Elect Pliu Mangkornkanok as Director Management For For 5.2B Elect Hon Kit Shing as Director Management For Against 5.2C Elect Oranuch Apisaksirikul as Director Management For For 5.2D Elect Angkarat Priebjrivat as Director Management For For 5.2E Elect Pranee Tinakorn as Director Management For For 5.2F Elect Patareeya Benjapolchai as Director Management For For 5.2G Elect Panada Kanokwat as Director Management For For 5.2H Elect Teerana Bhongmakapat as Director Management For For 5.2I Elect Sathit Aungmanee as Director Management For For 5.2J Elect Takashi Kurome as Director Management For For 5.2K Elect Chi-Hao Sun as Director Management For For 5.2L Elect Suthas Ruangmanamongkol as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Section 31 of the Company's Articles of Association Management For For 9 Amend Section 33 of the Company's Articles of Association Management For For TOD'S SPA Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TOD Security ID:T93629102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3 Approve Remuneration Policy Management For For 1 Amend Company Bylaws Management For Against TOMRA SYSTEMS ASA Meeting Date:APR 27, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting Management For For 3 Designate Inspector(s) of Minutes of Meeting Management For For 4 Approve Notice of Meeting and Agenda Management For For 5 Receive Management Report on the Status of the Company and Group Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 2.10 Per Share Management For For 7 Approve Advisory Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8 Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 9 Discuss Company's Corporate Governance Statement (Not Voting) Management None None 10 Approve Remuneration of Directors in the Amount of NOK 605,000 for Chairman, NOK 430,000 for External Directors and NOK 225,000 for Internal Directors; Approve Remuneration for Committee Work Management For For 11 Approve Remuneration of Nominating Committee in the Amount of NOK 66,000 for Chairman and NOK 43,000 for Other Members Management For For 12 Reelect Jan Svensson (Chairman), Aniela Gabriela Gjos, Bodil Sonesson, Pierre Couderc and Linda Bell as Directors Management For For 13 Elect Jon Hindar (Chairman) as New Member and Reelect Eric Douglas and Hild Kinder as Members of Nominating Committee Management For For 14 Approve Remuneration of Auditors Management For For 15 Authorize Share Repurchase Program and Reissuance of Repurchased Shares for Incentive Plan Funding Management For For 16 Approve Creation of NOK 14.8 Million Pool of Capital without Preemptive Rights Management For For TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Rules and Procedures for Election of Directors Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For TSUMURA & CO. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4540 Security ID:J93407120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2 Amend Articles to Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Kato, Terukazu Management For For 3.2 Elect Director Sugita, Toru Management For For 3.3 Elect Director Fuji, Yasunori Management For For 3.4 Elect Director Sugimoto, Shigeru Management For For 3.5 Elect Director Matsui, Kenichi Management For For 3.6 Elect Director Masuda, Yayoi Management For For 4.1 Elect Director and Audit Committee Member Okochi, Kimikazu Management For For 4.2 Elect Director and Audit Committee Member Haneishi, Kiyomi Management For For 4.3 Elect Director and Audit Committee Member Matsushita, Mitsutoshi Management For For 5 Elect Alternate Director and Audit Committee Member Noda, Seiko Management For For 6 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 7 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 8 Approve Equity Compensation Plan Management For For USHIO INC. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6925 Security ID:J94456118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 26 Management For For 2.1 Elect Director Ushio, Jiro Management For For 2.2 Elect Director Hamashima, Kenji Management For For 2.3 Elect Director Ushio, Shiro Management For For 2.4 Elect Director Banno, Hiroaki Management For For 2.5 Elect Director Nakamae, Tadashi Management For For 2.6 Elect Director Hara, Yoshinari Management For For 2.7 Elect Director Kanemaru, Yasufumi Management For For 2.8 Elect Director Hattori, Shuichi Management For For 2.9 Elect Director Sakie Tachibana Fukushima Management For For VALUE PARTNERS GROUP LTD. Meeting Date:MAY 04, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect Au King Lun as Director Management For For 3A2 Elect Hung Yeuk Yan Renee as Director Management For For 3A3 Elect Chen Shih-Ta Michael as Director Management For For 3B Approve Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 5D Adopt New Share Option Scheme Management For Against VECTURA GROUP PLC Meeting Date:SEP 07, 2016 Record Date:SEP 05, 2016 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect James Ward-Lilley as Director Management For For 4 Elect Frank Condella as Director Management For Against 5 Elect Andrew Derodra as Director Management For For 6 Elect Dr Thomas Werner as Director Management For For 7 Re-elect Bruno Angelici as Director Management For For 8 Re-elect Dr Trevor Phillips as Director Management For For 9 Re-elect Dr Susan Foden as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Per-Olof Andersson as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Share Incentive Plan Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VECTURA GROUP PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr Per-Olof Andersson as Director Management For For 5 Re-elect Bruno Angelici as Director Management For For 6 Re-elect Frank Condella as Director Management For For 7 Re-elect Andrew Derodra as Director Management For For 8 Re-elect Dr Susan Foden as Director Management For For 9 Re-elect James Ward-Lilley as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Thomas Werner as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Deferred Share Bonus Plan Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VINDA INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 07, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:3331 Security ID:G9361V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Carl Fredrik Stenson Rystedt as Director Management For For 3b Elect Yu Yi Fang as Director Management For For 3c Elect Johann Christoph Michalski as Director Management For For 3d Elect Kam Robert as Director Management For For 3e Elect Wong Kwai Huen, Albert as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For Against 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against VISTA LAND & LIFESCAPES, INC. Meeting Date:JUN 15, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:VLL Security ID:Y9382G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Audited Financial Statements for the Year 2016 Management For For 2 Ratify All Acts and Resolutions of the Board of Directors and Management from the Date of the Last Annual Stockholders' Meeting Until the Date of this Meeting Management For For 3.1 Elect Manuel B. Villar as Director Management For Against 3.2 Elect Manuel Paolo A. Villar as Director Management For For 3.3 Elect Cynthia J. Javarez as Director Management For Against 3.4 Elect Camille A. Villar as Director Management For Against 3.5 Elect Jerryle Luz C. Quismundo as Director Management For Against 3.6 Elect Marilou O. Adea as Director Management For For 3.7 Elect Ruben O. Fruto as Director Management For For 4 Approve Amendment of Articles of Incorporation to Change the Principal Office of the Company Management For For 5 Appoint Sycip, Gorres Velayo & Co. as External Auditor Management For For VONTOBEL HOLDING AG Meeting Date:APR 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 4.1 Reelect Herbert Scheidt as Director and as Board Chairman Management For For 4.2 Reelect Bruno Basler as Director and as Member of the Nomination and Compensation Committee Management For For 4.3 Reelect Maja Baumann as Director Management For For 4.4 Reelect Elisabeth Bourqui as Director Management For For 4.5 Reelect David Cole as Director and as Member of the Nomination and Compensation Committee Management For For 4.6 Reelect Nicolas Oltramare as Director Management For For 4.7 Reelect Frank Schnewlin as Director Management For For 4.8 Reelect Clara Streit as Director and as Member of the Nomination and Compensation Committee Management For For 4.9 Reelect Bjoern Wettergren as Director and as Member of the Nomination and Compensation Committee Management For For 5 Designate VISCHER AG as Independent Proxy Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve Remuneration Report (Non-Binding) Management For Against 7.2 Approve Maximum Fixed Remuneration of Board of Directors in the Amount of CHF 4.5 Million Management For Against 7.3 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 7.4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 10.9 Million Management For For 7.5 Approve Maximum Value of Performance Share Awards to Executive Committee in the Amount of CHF 8.8 Million Management For Against 7.6 Approve Additional Amount of Performance Share Awards to the Board Chairman in the Amount of CHF 1.0 Million Management For Against 7.7 Approve Additional Amount of Performance Share Awards to the Executive Committee in the Amount of CHF 5.5 Million Management For Against 8 Transact Other Business (Voting) Management For Against VTECH HOLDINGS LTD Meeting Date:JUL 15, 2016 Record Date:JUL 11, 2016 Meeting Type:ANNUAL Ticker:303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Allan Wong Chi Yun as Director Management For For 3b Elect Andy Leung Hon Kwong as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against XTEP INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 08, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:1368 Security ID:G98277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Elect Ding Shui Po as Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against TIF - Global Equity Series ABB LTD. Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:ABBN Security ID:H0010V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report (Non-Binding) Management For Against 3 Approve Discharge of Board and Senior Management Management For Against 4 Approve Allocation of Income and Dividends of CHF 0.76 per Share Management For For 5 Approve CHF 5.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 6 Approve Creation of CHF 24 Million Pool of Authorized Share Capital without Preemptive Rights Management For For 7.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 4.4 Million Management For For 7.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 52 Million Management For Against 8.1 Reelect Matti Alahuhta as Director Management For For 8.2 Reelect David Constable as Director Management For For 8.3 Reelect Frederico Curado as Director Management For For 8.4 Elect Lars Foerberg as Director Management For For 8.5 Reelect Louis Hughes as Director Management For For 8.6 Reelect David Meline as Director Management For For 8.7 Reelect Satish Pai as Director Management For For 8.8 Reelect Jacob Wallenberg as Director Management For For 8.9 Reelect Ying Yeh as Director Management For For 8.10 Reelect Peter Voser as Director and Board Chairman Management For For 9.1 Appoint David Constable as Member of the Compensation Committee Management For For 9.2 Appoint Frederico Curado as Member of the Compensation Committee Management For For 9.3 Appoint Ying Yeh as Member of the Compensation Committee Management For For 10 Designate Hans Zehnder as Independent Proxy Management For For 11 Ratify Ernst and Young AG as Auditors Management For For 12 Transact Other Business (Voting) Management For Against AKZO NOBEL NV Meeting Date:APR 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Discuss on the Company's Dividend Policy Management None None 3.d Approve Dividends of EUR1.65 Per Share Management For For 4.a Approve Discharge of Management Board Management For Against 4.b Approve Discharge of Supervisory Board Management For Against 5.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None ALAMOS GOLD INC. Meeting Date:MAY 11, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AGI Security ID:011532108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark J. Daniel Management For For 1.2 Elect Director Patrick D. Downey Management For For 1.3 Elect Director David Fleck Management For For 1.4 Elect Director David Gower Management For For 1.5 Elect Director Claire M. Kennedy Management For For 1.6 Elect Director John A. McCluskey Management For For 1.7 Elect Director Paul J. Murphy Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Kenneth Stowe Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Diggs Management For For 1.2 Elect Director J. Brett Harvey Management For For 1.3 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For Withhold 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For Withhold 1.11 Elect Director K. Ram Shriram Management For Withhold 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Gender Pay Gap Shareholder Against For 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Elect Director Amy H. Nelson Management For For 6 Elect Director Daniel W. Rabun Management For For 7 Elect Director Peter A. Ragauss Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against APPLIED MATERIALS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Judy Bruner Management For For 1b Elect Director Xun (Eric) Chen Management For For 1c Elect Director Aart J. de Geus Management For For 1d Elect Director Gary E. Dickerson Management For For 1e Elect Director Stephen R. Forrest Management For For 1f Elect Director Thomas J. Iannotti Management For For 1g Elect Director Alexander A. Karsner Management For For 1h Elect Director Adrianna C. Ma Management For For 1i Elect Director Dennis D. Powell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify KPMG LLP as Auditors Management For For AVIVA PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AV. Security ID:G0683Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Keith Williams as Director Management For For 5 Re-elect Claudia Arney as Director Management For For 6 Re-elect Glyn Barker as Director Management For For 7 Re-elect Andy Briggs as Director Management For For 8 Re-elect Patricia Cross as Director Management For For 9 Re-elect Belen Romana Garcia as Director Management For For 10 Re-elect Michael Hawker as Director Management For For 11 Re-elect Michael Mire as Director Management For For 12 Re-elect Sir Adrian Montague as Director Management For For 13 Re-elect Tom Stoddard as Director Management For For 14 Re-elect Mark Wilson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Approve Savings Related Share Option Scheme Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Market Purchase of Preference Shares Management For For 24 Authorise Market Purchase of Preference Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Authorise Issue of Equity in Relation to Any Issuance of SII Instruments Management For For 27 Authorise Issue of Equity without Pre-emptive Rights in Relation to Any Issuance of SII Instruments Management For For AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BAYER AG Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:BAYN Security ID:D0712D163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 2.70 per Share for Fiscal 2016 Management For For 2 Approve Discharge of Management Board for Fiscal 2016 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 4.1 Elect Werner Wenning to the Supervisory Board Management For For 4.2 Elect Paul Achleitner to the Supervisory Board Management For For 4.3 Elect Norbert W. Bischofberger to the Supervisory Board Management For For 4.4 Elect Thomas Ebeling to the Supervisory Board Management For For 4.5 Elect Colleen A. Goggins to the Supervisory Board Management For For 4.6 Elect Klaus Sturany to the Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6 Approve Affiliation Agreements with Subsidiaries Bayer CropScience Aktiengesellschaft Management For For 7 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against For 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CK HUTCHISON HOLDINGS LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For Against 3b Elect Edith Shih as Director Management For Against 3c Elect Chow Kun Chee, Roland as Director Management For Against 3d Elect Chow Woo Mo Fong, Susan as Director Management For Against 3e Elect Cheng Hoi Chuen, Vincent as Director Management For Against 3f Elect Lee Wai Mun, Rose as Director Management For Against 3g Elect William Shurniak as Director Management For For 3h Elect Wong Chung Hin as Director Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For Withhold 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Gerald L. Hassell Management For Withhold 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPAGNIE DE SAINT GOBAIN Meeting Date:JUN 08, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SGO Security ID:F80343100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.26 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Pamela Knapp as Director Management For For 6 Reelect Agnes Lemarchand as Director Management For For 7 Reelect Gilles Schnepp as Director Management For For 8 Reelect Phlippe Varin as Director Management For For 9 Non-Binding Vote on Compensation of Pierre-Andre de Chalendar, Chairman and CEO Management For For 10 Approve Remuneration Policy of Chairman and CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 444 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 222 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 16 Authorize Capitalization of Reserves of Up to EUR 111 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for Employees of International Subsidiaries Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Amend Articles 10 and 11 of Bylaws Re: Lead Director Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONOCOPHILLIPS Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director John V. Faraci Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Arjun N. Murti Management For For 1i Elect Director Robert A. Niblock Management For For 1j Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Executive Compensation Incentives Aligned with Low Carbon Scenarios Shareholder Against Against CREDIT AGRICOLE SA Meeting Date:MAY 24, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ACA Security ID:F22797108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.60 per Share and of EUR 0.66 per Share to Long-Term Registered Shares Management For For 4 Approve Transaction with Regional Banks and SACAM Mutualisation Re: the Pooling of Regional Banks' Earnings Management For For 5 Approve Transaction with SACAM Mutualisation Re: Transfer of CCI and CCA Management For For 6 Approve Amendment to the Nov. 22nd, 2001, Agreement with Regional Banks Management For For 7 Amendment to the Dec. 16, 2011, Agreement with Regional Banks Management For For 8 Approve Transaction with Regional Banks Re: Tax Consolidation Agreement Management For For 9 Approve Transaction with SACAM Mutualisation Re: Tax Consolidation Agreement Management For For 10 Approve Transaction with Regional Banks Re: Loans to Finance Caisse Regionales Subscription to SACAM Mutualisation Share Capital Increase Management For For 11 Approve Amendment to Transaction with SAS Rue de la Boetie, Segur, Miromesnil and Holdings Federal Re: Tax Consolidation Agreement Management For For 12 Approve Amendment to Tax Consolidation Agreement with Credit Agricole CIB Management For For 13 Elect Catherine Pourre as Director Management For For 14 Elect Jean-Pierre Paviet as Director Management For For 15 Elect Louis Tercinier as Director Management For For 16 Reelect Caroline Catoire as Director Management For For 17 Reelect Laurence Dors as Director Management For For 18 Reelect Francoise Gris as Director Management For For 19 Reelect Daniel Epron as Director Management For For 20 Reelect Gerard Ouvrier-Buffet as Director Management For Against 21 Reelect Christian Streiff as Director Management For For 22 Reelect Francois Thibault as Director Management For For 23 Non-Binding Vote on Compensation of Dominique Lefebvre, Chairman of the Board Management For For 24 Non-Binding Vote on Compensation of Philippe Brassac, CEO Management For For 25 Non-Binding Vote on Compensation of Xavier Musca, Vice-CEO Management For For 26 Advisory Vote on the Aggregate Remuneration Granted in 2016 to Senior Management, Responsible Officers and Regulated Risk-Takers Management For For 27 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 28 Approve Remuneration Policy of the Chairman of the Board Management For For 29 Approve Remuneration Policy of the CEO Management For For 30 Approve Remuneration Policy of the Vice-CEO Management For For 31 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 32 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For CRH PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Re-elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Nicky Hartery as Director Management For For 4(d) Re-elect Patrick Kennedy as Director Management For For 4(e) Re-elect Donald McGovern Jr. as Director Management For For 4(f) Re-elect Heather Ann McSharry as Director Management For For 4(g) Re-elect Albert Manifold as Director Management For For 4(h) Re-elect Senan Murphy as Director Management For For 4(i) Elect Gillian Platt as Director Management For For 4(j) Re-elect Lucinda Riches as Director Management For For 4(k) Re-elect Henk Rottinghuis as Director Management For For 4(l) Re-elect William Teuber Jr. as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Reappoint Ernst & Young as Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Reissuance of Treasury Shares Management For For 12 Approve Scrip Dividend Management For For DEUTSCHE LUFTHANSA AG Meeting Date:MAY 05, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Review Public Policy Advocacy on Climate Change Shareholder Against Against 8 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Using Oil and Gas Reserve Metrics for Named Executive's Compensation Shareholder Against Against EASTMAN CHEMICAL COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:EMN Security ID:277432100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Humberto P. Alfonso Management For For 1.2 Elect Director Gary E. Anderson Management For For 1.3 Elect Director Brett D. Begemann Management For For 1.4 Elect Director Michael P. Connors Management For For 1.5 Elect Director Mark J. Costa Management For For 1.6 Elect Director Stephen R. Demeritt Management For For 1.7 Elect Director Robert M. Hernandez Management For For 1.8 Elect Director Julie F. Holder Management For For 1.9 Elect Director Renee J. Hornbaker Management For For 1.10 Elect Director Lewis M. Kling Management For For 1.11 Elect Director James J. O'Brien Management For For 1.12 Elect Director David W. Raisbeck Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For GALP ENERGIA, SGPS S.A. Meeting Date:MAY 12, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Co-option of Paula Amorim as Board Chairperson Management For Against 2 Ratify Co-option of Marta Amorim as Director Management For Against 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Discharge of Auditors Management For For 8 Approve Statement on Remuneration Policy Management For Against 9 Authorize Repurchase and Reissuance of Shares and Bonds Management For For GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:FEB 09, 2017 Record Date:FEB 08, 2017 Meeting Type:SPECIAL Ticker:3800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Coal Purchase Framework Agreement, Annual Caps and Related Transactions Management For For 2 Approve Wafer Products Supply Framework Agreement, Annual Cap and Related Transactions Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For HAIER ELECTRONICS GROUP CO LTD Meeting Date:JUN 21, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:01169 Security ID:G42313125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A1 Elect Tan Li Xia as Director Management For Against 2A2 Elect Sun Jing Yan as Director Management For For 2A3 Elect Tsou Kai-Lien, Rose as Director Management For For 2B Elect Yin Jing as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Final Dividend Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Allotment and Issuance of Additional Shares Under the Restricted Share Award Scheme Management For Against HANA FINANCIAL GROUP INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Yoon Jong-nam as Outside Director Management For For 2.2 Elect Park Moon-kyu as Outside Director Management For For 2.3 Elect Song Ki-jin as Outside Director Management For For 2.4 Elect Kim In-bae as Outside Director Management For For 2.5 Elect Yoon Sung-bock as Outside Director Management For For 2.6 Elect Chah Eun-young as Outside Director Management For For 2.7 Elect Kim Byoung-ho as Inside Director Management For For 2.8 Elect Ham Young-joo as Inside Director Management For For 3 Elect Yang Won-keun as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Yoon Jong-nam as Members of Audit Committee Management For For 4.2 Elect Park Moon-kyu as Members of Audit Committee Management For For 4.3 Elect Yoon Sung-bock as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HEIDELBERGCEMENT AG Meeting Date:MAY 10, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:HEI Security ID:D31709104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3.1 Approve Discharge of Management Board Member Bernd Scheifele for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Dominik von Achten for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Daniel Gauthier for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Kevin Gluskie for Fiscal 2016 Management For For 3.5 Approve Discharge of Management Board Member Hakan Gurdal for Fiscal 2016 Management For For 3.6 Approve Discharge of Management Board Member Andreas Kern for Fiscal 2016 Management For For 3.7 Approve Discharge of Management Board Member Jon Morrish for Fiscal 2016 Management For For 3.8 Approve Discharge of Management Board Member Lorenz Naeger for Fiscal 2016 Management For For 3.9 Approve Discharge of Management Board Member Albert Scheuer for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Fritz-Juergen Heckmann for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Heinz Schmitt for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Josef Heumann for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Gabriele Kailing for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Hans Georg Kraut for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Ludwig Merckle for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Tobias Merckle for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Alan James Murray for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Juergen Schneider for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Werner Schraeder for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Frank-Dirk Steininger for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Stephan Wehning for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Marion Weissenberger-Eibl for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For HOUSING DEVELOPMENT FINANCE CORP. LTD. Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500010 Security ID:Y37246207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect D. M. Sukthankar as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve PKF as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Redeemable Non- Convertible Debentures and/or Other Hybrid Instruments Management For For 7 Approve Related Party Transactions with HDFC Bank Ltd. Management For For 8 Approve Increase in Borrowing Powers Management For For 9 Approve Reappointment and Remuneration of Keki M. Mistry as Managing Director Management For For HOUSING DEVELOPMENT FINANCE CORPORATION LIMITED Meeting Date:MAR 10, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:500010 Security ID:Y37246207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Employee Stock Option Scheme 2017 Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOBIS CO. Meeting Date:JUL 07, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lim Young-deuk as Inside Director Management For For HYUNDAI MOBIS CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IHI CORPORATION Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7013 Security ID:J2398N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Saito, Tamotsu Management For For 1.2 Elect Director Mitsuoka, Tsugio Management For For 1.3 Elect Director Sekido, Toshinori Management For For 1.4 Elect Director Terai, Ichiro Management For For 1.5 Elect Director Otani, Hiroyuki Management For For 1.6 Elect Director Mochizuki, Mikio Management For For 1.7 Elect Director Shikina, Tomoharu Management For For 1.8 Elect Director Kuwata, Atsushi Management For For 1.9 Elect Director Fujiwara, Taketsugu Management For For 1.10 Elect Director Kimura, Hiroshi Management For For 1.11 Elect Director Yamada, Takeshi Management For For 1.12 Elect Director Awai, Kazuki Management For For 1.13 Elect Director Ishimura, Kazuhiko Management For For 1.14 Elect Director Tanaka, Yayoi Management For For 2.1 Appoint Statutory Auditor Suga, Taizo Management For For 2.2 Appoint Statutory Auditor Yatsu, Tomomi Management For For 3 Approve Compensation Ceiling for Directors Management For For 4 Approve Trust-Type Equity Compensation Plan Management For For 5 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Connection with Reverse Stock Split Management For For ING GROEP NV Meeting Date:MAY 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E595 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Adopt Financial Statements and Statutory Reports Management For For 3a Receive Explanation on Profit Retention and Distribution Policy Management None None 3b Approve Dividends of EUR 0.66 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Receive Information on Deferral Period in the Remuneration Policy for Members of the Executive Board Management None None 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6a Reelect Ralph Hamers to Management Board Management For For 6b Elect Steven van Rijswijk to Management Board Management For For 6c Elect Koos Timmermans to Management Board Management For For 7a Reelect Hermann-Josef Lamberti to Supervisory Board Management For For 7b Reelect Robert Reibestein to Supervisory Board Management For For 7c Reelect Jeroen van der Veer to Supervisory Board Management For For 7d Elect Jan Peter Balkenende to Supervisory Board Management For For 7e Elect Margarete Haase to Supervisory Board Management For For 7f Elect Hans Wijers to Supervisory Board Management For For 8a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For Against 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For INPEX CORPORATION Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:1605 Security ID:J2467E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 9 Management For For 2.1 Elect Director Kitamura, Toshiaki Management For Against 2.2 Elect Director Sano, Masaharu Management For For 2.3 Elect Director Murayama, Masahiro Management For For 2.4 Elect Director Ito, Seiya Management For For 2.5 Elect Director Sugaya, Shunichiro Management For For 2.6 Elect Director Ikeda, Takahiko Management For For 2.7 Elect Director Kurasawa, Yoshikazu Management For For 2.8 Elect Director Kittaka, Kimihisa Management For For 2.9 Elect Director Sase, Nobuharu Management For For 2.10 Elect Director Okada, Yasuhiko Management For For 2.11 Elect Director Sato, Hiroshi Management For For 2.12 Elect Director Matsushita, Isao Management For For 2.13 Elect Director Yanai, Jun Management For For 2.14 Elect Director Iio, Norinao Management For For 2.15 Elect Director Nishimura, Atsuko Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceilings for Directors and Statutory Auditors Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KNOWLES CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey S. Niew Management For For 1b Elect Director Keith L. Barnes Management For For 1c Elect Director Richard K. Lochridge Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KONICA MINOLTA INC. Meeting Date:JUN 20, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4902 Security ID:J36060119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuzaki, Masatoshi Management For For 1.2 Elect Director Yamana, Shoei Management For For 1.3 Elect Director Kama, Kazuaki Management For For 1.4 Elect Director Tomono, Hiroshi Management For For 1.5 Elect Director Nomi, Kimikazu Management For For 1.6 Elect Director Hatchoji, Takashi Management For For 1.7 Elect Director Ando, Yoshiaki Management For For 1.8 Elect Director Shiomi, Ken Management For For 1.9 Elect Director Hatano, Seiji Management For For 1.10 Elect Director Koshizuka, Kunihiro Management For For KUNLUN ENERGY COMPANY LTD Meeting Date:JUN 02, 2017 Record Date: Meeting Type:ANNUAL Ticker:135 Security ID:G5320C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Wu Enlai as Director Management For For 3B Elect Zhao Yongqi as Director Management For For 3C Elect Li Kwok Sing Aubrey as Director Management For Against 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Share Repurchase Program Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against LANXESS AG Meeting Date:MAY 26, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Heike Hanagarth for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Lawrence Rosen for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Ifraim Tairi for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Theo Walthie for Fiscal 2016 Management For For 4.14 Approve Discharge of Supervisory Board Member Matthias Wolfgruber for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the First Half of Fiscal 2017 Management For For 6 Elect Heike Hanagarth to the Supervisory Board Management For For 7 Approve Creation of EUR 9.2 Million Pool of Capital without Preemptive Rights Management For For LIVANOVA PLC Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as UK Statutory Auditor Management For For 4 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 5 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 6 Authorize Share Repurchase Program Management For For 7 Adopt New Articles of Association Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 12, 2016 Record Date:JUL 08, 2016 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrew Fisher as Director Management For For 5 Re-elect Vindi Banga as Director Management For For 6 Re-elect Alison Brittain as Director Management For For 7 Re-elect Patrick Bousquet-Chavanne as Director Management For For 8 Re-elect Miranda Curtis as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Steve Rowe as Director Management For For 11 Re-elect Richard Solomons as Director Management For For 12 Re-elect Robert Swannell as Director Management For For 13 Re-elect Laura Wade-Gery as Director Management For For 14 Re-elect Helen Weir as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Authorise EU Political Donations and Expenditure Management For For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK KGAA Meeting Date:APR 28, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 56.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Affiliation Agreements with Subsidiaries Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 22, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Dennis M. Nally Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 8 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against MORPHOSYS AG Meeting Date:MAY 17, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:MOR Security ID:D55040105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2016 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 4 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5 Approve Creation of EUR 2.9 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 6 Approve Creation of EUR 11.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7.1 Elect Frank Morich to the Supervisory Board Management For For 7-2 Elect Klaus Kuehn to the Supervisory Board Management For For 7.3 Elect Wendy Johnson to the Supervisory Board Management For For 7.4 Elect Krisja Vermeylen to the Supervisory Board Management For For NISSAN MOTOR CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Management For For 2.1 Elect Director Carlos Ghosn Management For Against 2.2 Elect Director Saikawa, Hiroto Management For Against 2.3 Elect Director Greg Kelly Management For For 2.4 Elect Director Sakamoto, Hideyuki Management For For 2.5 Elect Director Matsumoto, Fumiaki Management For For 2.6 Elect Director Nakamura, Kimiyasu Management For For 2.7 Elect Director Shiga, Toshiyuki Management For For 2.8 Elect Director Jean-Baptiste Duzan Management For For 2.9 Elect Director Bernard Rey Management For For 3 Appoint Statutory Auditor Guiotoko, Celso Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None OMRON CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6645 Security ID:J61374120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 34 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings - Amend Provisions on Director Titles Management For For 3.1 Elect Director Tateishi, Fumio Management For For 3.2 Elect Director Yamada, Yoshihito Management For For 3.3 Elect Director Miyata, Kiichiro Management For For 3.4 Elect Director Nitto, Koji Management For For 3.5 Elect Director Ando, Satoshi Management For For 3.6 Elect Director Kobayashi, Eizo Management For For 3.7 Elect Director Nishikawa, Kuniko Management For For 3.8 Elect Director Kamigama, Takehiro Management For For 4 Appoint Statutory Auditor Kunihiro, Tadashi Management For For 5 Appoint Alternate Statutory Auditor Watanabe, Toru Management For For 6 Approve Annual Bonus Management For For 7 Approve Trust-Type Equity Compensation Plan Management For For ORACLE CORPORATION Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Renee J. James Management For For 1.12 Elect Director Leon E. Panetta Management For For 1.13 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For PANASONIC CORP Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6752 Security ID:J6354Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Provisions on Director Titles Management For For 2.1 Elect Director Nagae, Shusaku Management For For 2.2 Elect Director Matsushita, Masayuki Management For For 2.3 Elect Director Tsuga, Kazuhiro Management For For 2.4 Elect Director Ito, Yoshio Management For For 2.5 Elect Director Sato, Mototsugu Management For For 2.6 Elect Director Oku, Masayuki Management For For 2.7 Elect Director Tsutsui, Yoshinobu Management For For 2.8 Elect Director Ota, Hiroko Management For For 2.9 Elect Director Toyama, Kazuhiko Management For For 2.10 Elect Director Ishii, Jun Management For For 2.11 Elect Director Higuchi, Yasuyuki Management For For 2.12 Elect Director Umeda, Hirokazu Management For For PETROFAC LTD Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:PFC Security ID:G7052T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Jane Sadowsky as Director Management For For 6 Elect Alastair Cochran as Director Management For For 7 Re-elect Rijnhard van Tets as Director Management For For 8 Re-elect Thomas Thune Andersen as Director Management For For 9 Re-elect Andrea Abt as Director Management For For 10 Re-elect Matthias Bichsel as Director Management For For 11 Re-elect Rene Medori as Director Management For For 12 Re-elect George Pierson as Director Management For For 13 Re-elect Ayman Asfari as Director Management For For 14 Re-elect Marwan Chedid as Director Management For For 15 Reappoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PFIZER INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Joseph J. Echevarria Management For For 1.5 Elect Director Frances D. Fergusson Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director James M. Kilts Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against 6 Amend Bylaws - Call Special Meetings Shareholder Against For 7 Require Independent Board Chairman Shareholder Against Against QIAGEN NV Meeting Date:OCT 26, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Share Capital with Repayment to Shareholders Management For For 3 Close Meeting Management None None QIAGEN NV Meeting Date:JUN 21, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Receive Report of Supervisory Board (Non-Voting) Management None None 3.b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8.a Reelect Stephane Bancel to Supervisory Board Management For For 8.b Elect Hakan Bjorklund to Supervisory Board Management For For 8.c Reelect Metin Colpan to Supervisory Board Management For For 8.d Reelect Manfred Karobath to Supervisory Board Management For For 8.e Reelect Ross Levine to Supervisory Board Management For For 8.f Reelect Elaine Mardis to Supervisory Board Management For For 8.g Reelect Lawrence Rosen to Supervisory Board Management For For 8.h Reelect Elizabeth Tallett to Supervisory Board Management For For 9.a Reelect Peer Schatz to Management Board Management For For 9.b Reelect Roland Sackers to Management Board Management For For 10 Ratify KPMG as Auditors Management For For 11.a Grant Board Authority to Issue Shares Management For For 11.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None ROCKWELL COLLINS, INC. Meeting Date:FEB 02, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris A. Davis Management For For 1.2 Elect Director Ralph E. Eberhart Management For For 1.3 Elect Director David Lilley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROCKWELL COLLINS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For ROLLS-ROYCE HOLDINGS PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:RR. Security ID:G76225104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Stephen Daintith as Director Management For For 5 Re-elect Ian Davis as Director Management For For 6 Re-elect Warren East as Director Management For For 7 Re-elect Lewis Booth as Director Management For For 8 Re-elect Ruth Cairnie as Director Management For For 9 Re-elect Sir Frank Chapman as Director Management For For 10 Re-elect Irene Dorner as Director Management For For 11 Re-elect Lee Hsien Yang as Director Management For For 12 Re-elect Bradley Singer as Director Management For For 13 Re-elect Sir Kevin Smith as Director Management For For 14 Re-elect Jasmin Staiblin as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Payment to Shareholders Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 11, 2016 Meeting Type:SPECIAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhou Jun as Director Management For For 2 Amend Articles of Association Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:JUN 23, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report Management For For 4 Approve 2016 Final Accounts Report Management For For 5 Approve 2017 Financial Budget Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve Proposal Regarding Payment of Auditor's Fees for 2016 Management For For 8 Approve Auditors Management For For 9 Approve Proposal Regarding External Guarantees for 2017 Management For For 10 Approve Amendments to the Commitment Regarding the Shares Held by Employees and the Employee Share Ownership Committee Management For For 11 Approve Issuance of Debt Financing Products Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SIEMENS AG Meeting Date:FEB 01, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:SIE Security ID:826197501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016/2017 Management For For SILVER WHEATON CORP. Meeting Date:MAY 10, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director George L. Brack Management For For a2 Elect Director John A. Brough Management For For a3 Elect Director R. Peter Gillin Management For For a4 Elect Director Chantal Gosselin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Charles A. Jeannes Management For For a7 Elect Director Eduardo Luna Management For For a8 Elect Director Randy V. J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Change Company Name to Wheaton Precious Metals Corp. Management For For d Advisory Vote on Executive Compensation Approach Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Christina Hon Kwee Fong (Christina Ong) as Director Management For For 4 Elect Simon Claude Israel as Director Management For For 5 Elect Peter Edward Mason as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the Singtel Performance Share Plan 2012 Management For For 10 Authorize Share Repurchase Program Management For For 11 Adopt New Constitution Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:OCT 14, 2016 Record Date: Meeting Type:SPECIAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Acquisition of Shares in Intouch Holdings Public Company Limited, the Proposed Acquisition of Shares in Bharti Telecom Limited, and the Proposed Placement of Shares in Singapore Telecommunications Limited Management For For SINOPHARM GROUP CO., LTD. Meeting Date:OCT 18, 2016 Record Date:SEP 15, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Restricted Share Incentive Scheme Management For Against 2 Elect Ma Ping as Director and Authorize Board to Fix His Remuneration Management For For SINOPHARM GROUP CO., LTD. Meeting Date:DEC 30, 2016 Record Date:NOV 29, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Accounts Receivable Asset-backed Securities in the PRC and Related Transactions Management For For SINOPHARM GROUP CO., LTD. Meeting Date:JUN 30, 2017 Record Date:MAY 29, 2017 Meeting Type:ANNUAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements of the Company and Its Subsidiaries and the Auditors' Report Management For For 4 Approve Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve Ernst & Young Hua Ming LLP as the Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Ernst & Young as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Authorize Supervisory Committee to Fix Remuneration of Supervisors Management For For 9 Authorize Board to Approve Guarantees in Favor of Third Parties Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SKY PLC Meeting Date:OCT 13, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:SKY Security ID:G8212B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Tracy Clarke as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Adine Grate as Director Management For For 9 Re-elect Matthieu Pigasse as Director Management For For 10 Re-elect Andy Sukawaty as Director Management For For 11 Re-elect James Murdoch as Director Management For Against 12 Re-elect Chase Carey as Director Management For For 13 Elect John Nallen as Director Management For For 14 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director James M. Loree Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For SUBSEA 7 S.A. Meeting Date:APR 12, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SUBC Security ID:L8882U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Convening Notice in Deviation of Article 24 of the Bylaws Management For For 2 Receive Board's and Auditor's Reports Management None None 3 Approve Financial Statements Management For For 4 Approve Consolidated Financial Statements Management For For 5 Approve Allocation of Income Management For For 6 Approve Discharge of Directors Management For For 7 Appoint Ernst & Young as Auditor Management For For 8 Reelect Kristian Siem as Director Management For For 9 Reelect Robert Long as Director Management For For 10 Reelect Dod Fraser as Director Management For For 11 Reelect Allen Stevens as Director Management For For 1 Amend Article 2 Re: Transfer of Company's Registered Office Management For For 2 Amend Article 5.3 Re: Non-Exercise Preemptive Rights Management For For 3 Amend Article 5.7-8 Re: Allocation of Shares to Company Employees and Officers Management For For 4 Amend Article 12.3 to Reflect Luxembourg Legislation Regarding Signature Requirements for Bond Certificates Management For For 5 Amend Article 15.5 Re: Minimum Quorum Requirements in Case of a Conflict of Interest Management For For 6 Amend Article 24.1 Re: Removal of Fixed Date and Time for AGM Management For For 7 Amend Article 26.7 Re: AGM Convening Requirements Management For For 8 Update Wording Regarding Company's Financial Year Management For For SUMITOMO METAL MINING CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5713 Security ID:J77712123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 3.1 Elect Director Nakazato, Yoshiaki Management For For 3.2 Elect Director Kubota, Takeshi Management For For 3.3 Elect Director Kurokawa, Harumasa Management For For 3.4 Elect Director Nozaki, Akira Management For For 3.5 Elect Director Asahi, Hiroshi Management For For 3.6 Elect Director Ushijima, Tsutomu Management For For 3.7 Elect Director Taimatsu, Hitoshi Management For For 3.8 Elect Director Nakano, Kazuhisa Management For For 4.1 Appoint Statutory Auditor Ino, Kazushi Management For For 4.2 Appoint Statutory Auditor Yamada, Yuichi Management For Against 5 Appoint Alternate Statutory Auditor Mishina, Kazuhiro Management For For SUNTORY BEVERAGE & FOOD LIMITED Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2587 Security ID:J78186103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 39 Management For For 2.1 Elect Director Kogo, Saburo Management For For 2.2 Elect Director Tsujimura, Hideo Management For For 2.3 Elect Director Kurihara, Nobuhiro Management For For 2.4 Elect Director Okizaki, Yukio Management For For 2.5 Elect Director Torii, Nobuhiro Management For For 2.6 Elect Director Inoue, Yukari Management For For 3.1 Elect Director and Audit Committee Member Uchida, Harumichi Management For Against 3.2 Elect Director and Audit Committee Member Masuyama, Mika Management For For 4 Elect Alternate Director and Audit Committee Member Amitani, Mitsuhiro Management For For SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:874039100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For TECHNIP Meeting Date:DEC 05, 2016 Record Date:NOV 30, 2016 Meeting Type:SPECIAL Ticker:TEC Security ID:F90676101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of the Company by TechnipFMC Management For For 2 Remove Double-Voting Rights for Long-Term Registered Shareholders Management For For 3 Authorize Dissolution Without Liquidation of the Company Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For TELEFONICA S.A. Meeting Date:JUN 08, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:TEF Security ID:879382109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Consolidated and Standalone Financial Statements Management For For 1.2 Approve Discharge of Board Management For For 2 Approve Allocation of Income Management For For 3.1 Reelect Jose Maria Alvarez-Pallete Lopez as Director Management For For 3.2 Reelect Ignacio Moreno Martinez as Director Management For Against 3.3 Ratify Appointment of and Elect Francisco Jose Riberas Mera as Director Management For For 3.4 Ratify Appointment of and Elect Carmen Garcia de Andres as Director Management For For 4 Fix Number of Directors at 17 Management For For 5 Approve Dividends Charged to Unrestricted Reserves Management For For 6 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 25 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Advisory Vote on Remuneration Report Management For For TELENOR ASA Meeting Date:MAY 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Receive President's Report Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.80 Per Share Management For For 5 Receive Corporate Governance Report Management None None 6 Approve Remuneration of Auditors in the Amount of NOK 5 million Management For For 7a Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 7b Approve Guidelines for Share Related Incentive Arrangements Management For Against 8 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 9 Bundled Election of Members and Deputy Members For Corporate Assembly (Shareholder May Also Vote On Each Candidate Individually Under Items 9a to 9m) Management For For 9a Elect Anders Skjaevestad as Member of Corporate Assembly Management For For 9b Elect Olaug Svarva as Member of Corporate Assembly Management For For 9c Elect John Bernander as Member of Corporate Assembly Management For For 9d Elect Anne Kvam as Member of Corporate Assembly Management For For 9e Elect Didrik Munch as Member of Corporate Assembly Management For For 9f Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For For 9g Elect Widar Salbuvik as Member of Corporate Assembly Management For For 9h Elect Tore Sandvik as Member of Corporate Assembly Management For For 9i Elect Silvija Seres as Member of Corporate Assembly Management For For 9j Elect Siri Strandenes as Member of Corporate Assembly Management For For 9k Elect Maalfrid Brath as Deputy Member of Corporate Assembly Management For For 9l Elect Jostein Dalland as Deputy Member of Corporate Assembly Management For For 9m Elect Ingvild Holth as Deputy Member of Corporate Assembly Management For For 10 Bundled Election of Members of Nominating Committee (Shareholder May Also Vote On Each Candidate Individually Under Items 10a and 10b) Management For For 10a Elect Mette Wikborg as Member of Nominating Committee Management For For 10b Elect Christian Berg as Member of Nominating Committee Management For For 11 Approve Remuneration of Members of Corporate Assembly and Nomination Committee Management For For TOSHIBA CORP. Meeting Date:MAR 30, 2017 Record Date:FEB 11, 2017 Meeting Type:SPECIAL Ticker:6502 Security ID:J89752117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Operations to New Wholly Owned Subsidiary Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For TOYOTA MOTOR CORP. Meeting Date:JUN 14, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7203 Security ID:J92676113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Uchiyamada, Takeshi Management For For 1.2 Elect Director Hayakawa, Shigeru Management For For 1.3 Elect Director Toyoda, Akio Management For For 1.4 Elect Director Didier Leroy Management For For 1.5 Elect Director Terashi, Shigeki Management For For 1.6 Elect Director Nagata, Osamu Management For For 1.7 Elect Director Uno, Ikuo Management For For 1.8 Elect Director Kato, Haruhiko Management For For 1.9 Elect Director Mark T. Hogan Management For For 2 Appoint Alternate Statutory Auditor Sakai, Ryuji Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceiling for Directors Management For For UBS GROUP AG Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-Binding) Management For For 2 Approve Allocation of Income and Dividends of CHF 0.60 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.9 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 31.5 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect William Parrett as Director Management For For 6.1g Reelect Isabelle Romy as Director Management For For 6.1h Reelect Robert Scully as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Dieter Wemmer as Director Management For For 6.2 Elect Julie Richardson as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UCB SA Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UCB Security ID:B93562120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Report (Non-Voting) Management None None 2 Receive Auditors' Report (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements, Allocation of Income, Including Dividends of EUR 1.15 per Share Management For For 5 Approve Remuneration Report Management For For 6 Approve Discharge of Directors Management For For 7 Approve Discharge of Auditors Management For For 8.1a Reelect Viviane Monges as Director Management For For 8.1b Indicate Viviane Monges as Independent Board Member Management For For 8.2a Reelect Albrecht De Graeve as Director Management For For 8.2b Indicate Albrecht De Graeve as Independent Board Member Management For For 8.3 Elect Roch Doliveux as Director Management For For 9.1 Approve Restricted Stock Plan Re: Issuance of 1,054,000 Restricted Shares Management For For 9.2 Amend US Employee Stock Purchase Plan Management For For 10 Approve Change-of-Control Clause Re : EMTN Program Management For For UNIQA INSURANCE GROUP AG Meeting Date:MAY 29, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.47 Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify PwC Wirtschaftspruefung GmbH as Auditors Management For For 6.1 Elect Klemens Breuer as Supervisory Board Member Management For Against 6.2 Elect Burkhard Gantenbein as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Leonard D. Schaeffer Management For For 1i Elect Director Nancy M. Schlichting Management For For 1j Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Proxy Access Shareholder Against Against 6 Approve Report on Executive Pay & Sustainability Performance Shareholder Against Against YARA INTERNATIONAL ASA Meeting Date:MAY 11, 2017 Record Date: Meeting Type:ANNUAL Ticker:YAR Security ID:R9900C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 10.00 Per Share Management For For 4 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 5 Discuss Company's Corporate Governance Statement Management None None 6 Approve Remuneration of Auditors Management For For 7 Approve Remuneration of Directors in the Amount of NOK 575,000 for the Chairman, NOK 356,500 for the Vice Chairman, and NOK 312,000 for the Other Directors; Approve Committee Fees Management For For 8 Approve Remuneration of Nominating Committee Management For For 9 Authorize Share Repurchase Program Management For For ZODIAC AEROSPACE Meeting Date:JAN 19, 2017 Record Date:JAN 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ZC Security ID:F98947108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.32 per Share Management For For 4 Approve Stock Dividend Program Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Reelect Gilberte Lombard as Supervisory Board Member Management For Against 8 Reelect Laure Hauseux as Supervisory Board Member Management For For 9 Reelect Vincent Gerondeau as Supervisory Board Member Management For Against 10 Elect Fidoma as Supervisory Board Member Management For Against 11 Advisory Vote on Compensation of Olivier Zarrouati, Chairman of the Management Board Management For For 12 Advisory Vote on Compensation of Maurice Pinault, Member of the Management Board Management For For 13 Advisory Vote on Compensation of Yannick Assouad, Member of the Management Board Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Million Management For For 16 Authorize Capitalization of Reserves of Up to EUR 2.5 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 1.2 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of Up to EUR 1.2 Million for Future Exchange Offers Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For TIF-International Equity Series AIA GROUP LTD. Meeting Date:MAY 12, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:1299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mohamed Azman Yahya as Director Management For For 4 Elect Edmund Sze-Wing Tse as Director Management For For 5 Elect Jack Chak-Kwong So as Director Management For For 6 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 7A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7B Authorize Repurchase of Issued Share Capital Management For For 7C Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For AKZO NOBEL NV Meeting Date:APR 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Discuss on the Company's Dividend Policy Management None None 3.d Approve Dividends of EUR1.65 Per Share Management For For 4.a Approve Discharge of Management Board Management For Against 4.b Approve Discharge of Supervisory Board Management For Against 5.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None ASR NEDERLAND NV Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:ASRNL Security ID:N0709G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.a Adopt Financial Statements and Statutory Reports Management For For 4.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.c Approve Dividends of EUR 1.27 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6.c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Allow Questions Management None None 9 Close Meeting Management None None AVIVA PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AV. Security ID:G0683Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Keith Williams as Director Management For For 5 Re-elect Claudia Arney as Director Management For For 6 Re-elect Glyn Barker as Director Management For For 7 Re-elect Andy Briggs as Director Management For For 8 Re-elect Patricia Cross as Director Management For For 9 Re-elect Belen Romana Garcia as Director Management For For 10 Re-elect Michael Hawker as Director Management For For 11 Re-elect Michael Mire as Director Management For For 12 Re-elect Sir Adrian Montague as Director Management For For 13 Re-elect Tom Stoddard as Director Management For For 14 Re-elect Mark Wilson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Approve Savings Related Share Option Scheme Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Market Purchase of Preference Shares Management For For 24 Authorise Market Purchase of Preference Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Authorise Issue of Equity in Relation to Any Issuance of SII Instruments Management For For 27 Authorise Issue of Equity without Pre-emptive Rights in Relation to Any Issuance of SII Instruments Management For For AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BANGKOK BANK PUBLIC CO. LTD Meeting Date:APR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BBL Security ID:Y0606R119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management None None 3 Acknowledge Audit Committee Report Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income and Dividend Payment Management For For 6.1 Elect Prachet Siridej as Director Management For For 6.2 Elect Singh Tangtatswas as Director Management For For 6.3 Elect Charn Sophonpanich as Director Management For For 6.4 Elect Arun Chirachavala as Director Management For For 6.5 Elect Chartsiri Sophonpanich as Director Management For For 6.6 Elect Thaweelap Rittapirom as Director Management For For 7.1 Elect Charamporn Jotikasthira as Director Management For For 7.2 Elect Chokechai Niljianskul as Director Management For For 8 Acknowledge Remuneration of Directors Management None None 9 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management For Against BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BAYER AG Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:BAYN Security ID:D0712D163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 2.70 per Share for Fiscal 2016 Management For For 2 Approve Discharge of Management Board for Fiscal 2016 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 4.1 Elect Werner Wenning to the Supervisory Board Management For For 4.2 Elect Paul Achleitner to the Supervisory Board Management For For 4.3 Elect Norbert W. Bischofberger to the Supervisory Board Management For For 4.4 Elect Thomas Ebeling to the Supervisory Board Management For For 4.5 Elect Colleen A. Goggins to the Supervisory Board Management For For 4.6 Elect Klaus Sturany to the Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6 Approve Affiliation Agreements with Subsidiaries Bayer CropScience Aktiengesellschaft Management For For 7 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAR 14, 2017 Record Date:MAR 09, 2017 Meeting Type:SPECIAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction Between the Company and Cheung Kong Infrastructure Holdings Limited Pursuant to the Consortium Formation Agreement Management For Against CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Tzar Kuoi, Victor as Director Management For For 3.2 Elect Kam Hing Lam as Director Management For Against 3.3 Elect Chung Sun Keung, Davy as Director Management For Against 3.4 Elect Cheong Ying Chew, Henry as Director Management For Against 3.5 Elect Colin Stevens Russel as Director Management For For 3.6 Elect Donald Jeffrey Roberts as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CHUBB LIMITED Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John A. Edwardson Management For For 5.9 Elect Director Leo F. Mullin Management For For 5.10 Elect Director Kimberly A. Ross Management For For 5.11 Elect Director Robert W. Scully Management For For 5.12 Elect Director Eugene B. Shanks, Jr. Management For For 5.13 Elect Director Theodore E. Shasta Management For For 5.14 Elect Director David H. Sidwell Management For For 5.15 Elect Director Olivier Steimer Management For For 5.16 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For Against 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert W. Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Approve Qualified Employee Stock Purchase Plan Management For For 10.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 10.2 Approve Remuneration of Executive Management in the Amount of USD 41 Million for Fiscal 2018 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Transact Other Business (Voting) Management For Against CK HUTCHISON HOLDINGS LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For Against 3b Elect Edith Shih as Director Management For Against 3c Elect Chow Kun Chee, Roland as Director Management For Against 3d Elect Chow Woo Mo Fong, Susan as Director Management For Against 3e Elect Cheng Hoi Chuen, Vincent as Director Management For Against 3f Elect Lee Wai Mun, Rose as Director Management For Against 3g Elect William Shurniak as Director Management For For 3h Elect Wong Chung Hin as Director Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against COMPAGNIE DE SAINT GOBAIN Meeting Date:JUN 08, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SGO Security ID:F80343100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.26 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Pamela Knapp as Director Management For For 6 Reelect Agnes Lemarchand as Director Management For For 7 Reelect Gilles Schnepp as Director Management For For 8 Reelect Phlippe Varin as Director Management For For 9 Non-Binding Vote on Compensation of Pierre-Andre de Chalendar, Chairman and CEO Management For For 10 Approve Remuneration Policy of Chairman and CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 444 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 222 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 16 Authorize Capitalization of Reserves of Up to EUR 111 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for Employees of International Subsidiaries Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Amend Articles 10 and 11 of Bylaws Re: Lead Director Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CRH PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Re-elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Nicky Hartery as Director Management For For 4(d) Re-elect Patrick Kennedy as Director Management For For 4(e) Re-elect Donald McGovern Jr. as Director Management For For 4(f) Re-elect Heather Ann McSharry as Director Management For For 4(g) Re-elect Albert Manifold as Director Management For For 4(h) Re-elect Senan Murphy as Director Management For For 4(i) Elect Gillian Platt as Director Management For For 4(j) Re-elect Lucinda Riches as Director Management For For 4(k) Re-elect Henk Rottinghuis as Director Management For For 4(l) Re-elect William Teuber Jr. as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Reappoint Ernst & Young as Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Reissuance of Treasury Shares Management For For 12 Approve Scrip Dividend Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Bart Broadman as Director Management For For 6 Elect Ho Tian Yee as Director Management For For 7 Elect Ow Foong Pheng as Director Management For For 8 Approve Grant of Awards and Issuance of Shares Under the DBSH Share Plan Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme to the Final Dividends for the Year Ended Dec. 31, 2016 Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2017 Management For For 12 Authorize Share Repurchase Program Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 17, 2017 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.35 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 6 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 7 Approve Creation of EUR 6 Million Pool of Capital with Preemptive Rights Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For DEUTSCHE LUFTHANSA AG Meeting Date:MAY 05, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For Did Not Vote 3 Approve Discharge of Management Board for Fiscal 2016 Management For Did Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For Did Not Vote 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For Did Not Vote DEUTSCHE POST AG Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:DPW Security ID:D19225107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 160 Million Pool of Capital without Preemptive Rights Management For For 7 Approve Issuance of Options and Bonds/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 75 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For EMBRAER SA Meeting Date:APR 12, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:EMBR3 Security ID:29082A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 Elect Fiscal Council Members Management For For 5 Approve Remuneration of Company's Management Management For Against 6 Approve Remuneration of Fiscal Council Members Management For For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For GALP ENERGIA, SGPS S.A. Meeting Date:MAY 12, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Co-option of Paula Amorim as Board Chairperson Management For Against 2 Ratify Co-option of Marta Amorim as Director Management For Against 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Discharge of Auditors Management For For 8 Approve Statement on Remuneration Policy Management For Against 9 Authorize Repurchase and Reissuance of Shares and Bonds Management For For GETINGE AB Meeting Date:MAR 29, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:GETI B Security ID:W3443C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports Management None None 7b Receive Consolidated Financial Statements and Statutory Reports Management None None 7c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7d Receive Board's Dividend Proposal Management None None 8 Receive Board and Board Committee Reports Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 2 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Amend Articles Re: Number of Directors Management For For 14 Determine Number of Members (10) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 15 Approve Remuneration of Directors in the Amount of SEK 1.15 Million for Chairman and SEK 575,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 16a Reelect Carl Bennet as Director Management For For 16b Reelect Johan Bygge as Director Management For For 16c Reelect Cecilia Daun Wennborg as Director Management For For 16d Reelect Johan Malmquist as Director Management For For 16e Reelect Malin Persson as Director Management For For 16f Reelect Johan Stern as Director Management For For 16g Elect Barbro Friden as Director Management For For 16h Elect Dan Frohm as Director Management For For 16i Elect Sofia Hasselberg as Director Management For For 16j Elect Mattias Perjos as Director Management For For 16k Reelect Carl Bennet as Board Chairman Management For For 17 Ratify PricewaterhouseCoopers as Auditors Management For For 18 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 19 Close Meeting Management None None GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For GLENCORE PLC Meeting Date:MAY 24, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Reduction of the Company's Capital Contribution Reserves Management For For 3 Re-elect Anthony Hayward as Director Management For For 4 Re-elect Leonhard Fischer as Director Management For For 5 Re-elect Ivan Glasenberg as Director Management For For 6 Re-elect Peter Coates as Director Management For For 7 Re-elect John Mack as Director Management For For 8 Re-elect Peter Grauer as Director Management For For 9 Re-elect Patrice Merrin as Director Management For For 10 Approve Remuneration Report Management For For 11 Approve Remuneration Policy Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For HAIER ELECTRONICS GROUP CO LTD Meeting Date:JUN 21, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:01169 Security ID:G42313125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A1 Elect Tan Li Xia as Director Management For Against 2A2 Elect Sun Jing Yan as Director Management For For 2A3 Elect Tsou Kai-Lien, Rose as Director Management For For 2B Elect Yin Jing as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Final Dividend Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Allotment and Issuance of Additional Shares Under the Restricted Share Award Scheme Management For Against HANA FINANCIAL GROUP INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Yoon Jong-nam as Outside Director Management For For 2.2 Elect Park Moon-kyu as Outside Director Management For For 2.3 Elect Song Ki-jin as Outside Director Management For For 2.4 Elect Kim In-bae as Outside Director Management For For 2.5 Elect Yoon Sung-bock as Outside Director Management For For 2.6 Elect Chah Eun-young as Outside Director Management For For 2.7 Elect Kim Byoung-ho as Inside Director Management For For 2.8 Elect Ham Young-joo as Inside Director Management For For 3 Elect Yang Won-keun as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Yoon Jong-nam as Members of Audit Committee Management For For 4.2 Elect Park Moon-kyu as Members of Audit Committee Management For For 4.3 Elect Yoon Sung-bock as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HEIDELBERGCEMENT AG Meeting Date:MAY 10, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:HEI Security ID:D31709104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3.1 Approve Discharge of Management Board Member Bernd Scheifele for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Dominik von Achten for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Daniel Gauthier for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Kevin Gluskie for Fiscal 2016 Management For For 3.5 Approve Discharge of Management Board Member Hakan Gurdal for Fiscal 2016 Management For For 3.6 Approve Discharge of Management Board Member Andreas Kern for Fiscal 2016 Management For For 3.7 Approve Discharge of Management Board Member Jon Morrish for Fiscal 2016 Management For For 3.8 Approve Discharge of Management Board Member Lorenz Naeger for Fiscal 2016 Management For For 3.9 Approve Discharge of Management Board Member Albert Scheuer for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Fritz-Juergen Heckmann for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Heinz Schmitt for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Josef Heumann for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Gabriele Kailing for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Hans Georg Kraut for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Ludwig Merckle for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Tobias Merckle for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Alan James Murray for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Juergen Schneider for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Werner Schraeder for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Frank-Dirk Steininger for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Stephan Wehning for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Marion Weissenberger-Eibl for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For HOUSING DEVELOPMENT FINANCE CORP. LTD. Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500010 Security ID:Y37246207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect D. M. Sukthankar as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve PKF as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Redeemable Non- Convertible Debentures and/or Other Hybrid Instruments Management For For 7 Approve Related Party Transactions with HDFC Bank Ltd. Management For For 8 Approve Increase in Borrowing Powers Management For For 9 Approve Reappointment and Remuneration of Keki M. Mistry as Managing Director Management For For HOUSING DEVELOPMENT FINANCE CORPORATION LIMITED Meeting Date:MAR 10, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:500010 Security ID:Y37246207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Employee Stock Option Scheme 2017 Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOBIS CO. Meeting Date:JUL 07, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lim Young-deuk as Inside Director Management For For HYUNDAI MOBIS CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Chung Mong-koo as Inside Director Management For For 2.2 Elect Choi Eun-soo as Outside Director Management For For 3 Elect Choi Eun-soo as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For INDUSTRIAS PENOLES S.A.B DE C.V. Meeting Date:APR 25, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:PE&OLES * Security ID:P55409141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Board's Report Management For For 1.2 Accept CEO's Report and Auditors' Opinion Management For For 1.3 Approve Individual and Consolidated Financial Statements Management For For 1.4 Accept Report on Principal Policies and Accounting Criteria and Information Management For For 1.5 Accept Audit and Corporate Practices Committees' Report Management For For 2 Approve Allocation of Income Management For For 3 Set Aggregate Nominal Amount of Share Repurchase Reserve Management For For 4 Elect or Ratify Directors; Verify Director's Independence Classification; Approve Their Respective Remuneration Management For Against 5 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For Against 6 Appoint Legal Representatives Management For For 7 Approve Minutes of Meeting Management For For INFINEON TECHNOLOGIES AG Meeting Date:FEB 16, 2017 Record Date: Meeting Type:ANNUAL Ticker:IFX Security ID:D35415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.22 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Elect Geraldine Picaud to the Supervisory Board Management For For 7 Approve Affiliation Agreement with Subsidiary Infineon Technologies Mantel 28 GmbH Management For For 8 Approve Affiliation Agreement with Subsidiary Infineon Technologies Mantel 29 GmbH Management For For ING GROEP NV Meeting Date:MAY 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E595 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Adopt Financial Statements and Statutory Reports Management For For 3a Receive Explanation on Profit Retention and Distribution Policy Management None None 3b Approve Dividends of EUR 0.66 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Receive Information on Deferral Period in the Remuneration Policy for Members of the Executive Board Management None None 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6a Reelect Ralph Hamers to Management Board Management For For 6b Elect Steven van Rijswijk to Management Board Management For For 6c Elect Koos Timmermans to Management Board Management For For 7a Reelect Hermann-Josef Lamberti to Supervisory Board Management For For 7b Reelect Robert Reibestein to Supervisory Board Management For For 7c Reelect Jeroen van der Veer to Supervisory Board Management For For 7d Elect Jan Peter Balkenende to Supervisory Board Management For For 7e Elect Margarete Haase to Supervisory Board Management For For 7f Elect Hans Wijers to Supervisory Board Management For For 8a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For Against 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For INPEX CORPORATION Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:1605 Security ID:J2467E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 9 Management For For 2.1 Elect Director Kitamura, Toshiaki Management For Against 2.2 Elect Director Sano, Masaharu Management For For 2.3 Elect Director Murayama, Masahiro Management For For 2.4 Elect Director Ito, Seiya Management For For 2.5 Elect Director Sugaya, Shunichiro Management For For 2.6 Elect Director Ikeda, Takahiko Management For For 2.7 Elect Director Kurasawa, Yoshikazu Management For For 2.8 Elect Director Kittaka, Kimihisa Management For For 2.9 Elect Director Sase, Nobuharu Management For For 2.10 Elect Director Okada, Yasuhiko Management For For 2.11 Elect Director Sato, Hiroshi Management For For 2.12 Elect Director Matsushita, Isao Management For For 2.13 Elect Director Yanai, Jun Management For For 2.14 Elect Director Iio, Norinao Management For For 2.15 Elect Director Nishimura, Atsuko Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceilings for Directors and Statutory Auditors Management For For INTESA SANPAOLO SPA Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:ISP Security ID:T55067101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Approve Allocation of Income Management For For 2.a 2017 Remuneration Policies for Employees and Non-Employed Staff Management For For 2.b Extend Maximum Variable Compensation Ratio to All Risk Takers Who Are Not Part of Corporate Control Functions Management For For 2.c Approve Severance Payments Policy Management For For 2.d Approve Incentive Bonus Plan Management For For 2.e Authorize Share Repurchase Program and Reissuance of Repurchased Shares to Service Incentive Bonus Plan Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-Independent Non-Executive Director Management For For 3.2 Elect Choi Young-hwi as Outside Director Management For For 3.3 Elect Yoo Suk-ryul as Outside Director Management For For 3.4 Elect Lee Byung-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Kyonghee as Outside Director Management For For 3.7 Elect Stuart B. Solomon as Outside Director Management For For 4 Elect Han Jong-soo as Director to serve as Audit Committee member Management For For 5.1 Elect Yoo Suk-ryul as Members of Audit Committee Management For For 5.2 Elect Park Jae-ha as Members of Audit Committee Management For For 5.3 Elect Kim Eunice Kyonghee as Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KONICA MINOLTA INC. Meeting Date:JUN 20, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4902 Security ID:J36060119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuzaki, Masatoshi Management For For 1.2 Elect Director Yamana, Shoei Management For For 1.3 Elect Director Kama, Kazuaki Management For For 1.4 Elect Director Tomono, Hiroshi Management For For 1.5 Elect Director Nomi, Kimikazu Management For For 1.6 Elect Director Hatchoji, Takashi Management For For 1.7 Elect Director Ando, Yoshiaki Management For For 1.8 Elect Director Shiomi, Ken Management For For 1.9 Elect Director Hatano, Seiji Management For For 1.10 Elect Director Koshizuka, Kunihiro Management For For LANXESS AG Meeting Date:MAY 26, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Heike Hanagarth for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Lawrence Rosen for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Ifraim Tairi for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Theo Walthie for Fiscal 2016 Management For For 4.14 Approve Discharge of Supervisory Board Member Matthias Wolfgruber for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the First Half of Fiscal 2017 Management For For 6 Elect Heike Hanagarth to the Supervisory Board Management For For 7 Approve Creation of EUR 9.2 Million Pool of Capital without Preemptive Rights Management For For LIVANOVA PLC Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as UK Statutory Auditor Management For For 4 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 5 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 6 Authorize Share Repurchase Program Management For For 7 Adopt New Articles of Association Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 12, 2016 Record Date:JUL 08, 2016 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrew Fisher as Director Management For For 5 Re-elect Vindi Banga as Director Management For For 6 Re-elect Alison Brittain as Director Management For For 7 Re-elect Patrick Bousquet-Chavanne as Director Management For For 8 Re-elect Miranda Curtis as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Steve Rowe as Director Management For For 11 Re-elect Richard Solomons as Director Management For For 12 Re-elect Robert Swannell as Director Management For For 13 Re-elect Laura Wade-Gery as Director Management For For 14 Re-elect Helen Weir as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Authorise EU Political Donations and Expenditure Management For For MERCK KGAA Meeting Date:APR 28, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 56.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Affiliation Agreements with Subsidiaries Management For For METRO AG Meeting Date:FEB 06, 2017 Record Date:JAN 15, 2017 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/16 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016/17 Management For For 6.1 Elect Florian Funck to the Supervisory Board Management For For 6.2 Elect Regine Stachelhaus to the Supervisory Board Management For For 6.3 Elect Bernhard Duettmann to the Supervisory Board Management For For 6.4 Elect Julia Goldin to the Supervisory Board Management For For 6.5 Elect Jo Harlow to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 417 Million Pool of Capital without Preemptive Rights Management For For 9 Change Company Name to CECONOMY AG Management For For 10 Adopt New Articles of Association Management For For 11 Approve Spin-Off Agreement with METRO Wholesale & Food Specialist AG Management For For MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 18 Management For For 2.1 Elect Director Iwasa, Hiromichi Management For For 2.2 Elect Director Komoda, Masanobu Management For For 2.3 Elect Director Kitahara, Yoshikazu Management For For 2.4 Elect Director Fujibayashi, Kiyotaka Management For For 2.5 Elect Director Onozawa, Yasuo Management For For 2.6 Elect Director Sato, Masatoshi Management For For 2.7 Elect Director Ishigami, Hiroyuki Management For For 2.8 Elect Director Yamamoto, Takashi Management For For 2.9 Elect Director Yamashita, Toru Management For For 2.10 Elect Director Egashira, Toshiaki Management For For 2.11 Elect Director Egawa, Masako Management For For 2.12 Elect Director Nogimori, Masafumi Management For For 3 Approve Annual Bonus Management For For 4 Approve Director Retirement Bonus Management For For NISSAN MOTOR CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Management For For 2.1 Elect Director Carlos Ghosn Management For Against 2.2 Elect Director Saikawa, Hiroto Management For Against 2.3 Elect Director Greg Kelly Management For For 2.4 Elect Director Sakamoto, Hideyuki Management For For 2.5 Elect Director Matsumoto, Fumiaki Management For For 2.6 Elect Director Nakamura, Kimiyasu Management For For 2.7 Elect Director Shiga, Toshiyuki Management For For 2.8 Elect Director Jean-Baptiste Duzan Management For For 2.9 Elect Director Bernard Rey Management For For 3 Appoint Statutory Auditor Guiotoko, Celso Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For Against 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against OMRON CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6645 Security ID:J61374120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 34 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings - Amend Provisions on Director Titles Management For For 3.1 Elect Director Tateishi, Fumio Management For For 3.2 Elect Director Yamada, Yoshihito Management For For 3.3 Elect Director Miyata, Kiichiro Management For For 3.4 Elect Director Nitto, Koji Management For For 3.5 Elect Director Ando, Satoshi Management For For 3.6 Elect Director Kobayashi, Eizo Management For For 3.7 Elect Director Nishikawa, Kuniko Management For For 3.8 Elect Director Kamigama, Takehiro Management For For 4 Appoint Statutory Auditor Kunihiro, Tadashi Management For For 5 Appoint Alternate Statutory Auditor Watanabe, Toru Management For For 6 Approve Annual Bonus Management For For 7 Approve Trust-Type Equity Compensation Plan Management For For PANASONIC CORP Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6752 Security ID:J6354Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Provisions on Director Titles Management For For 2.1 Elect Director Nagae, Shusaku Management For For 2.2 Elect Director Matsushita, Masayuki Management For For 2.3 Elect Director Tsuga, Kazuhiro Management For For 2.4 Elect Director Ito, Yoshio Management For For 2.5 Elect Director Sato, Mototsugu Management For For 2.6 Elect Director Oku, Masayuki Management For For 2.7 Elect Director Tsutsui, Yoshinobu Management For For 2.8 Elect Director Ota, Hiroko Management For For 2.9 Elect Director Toyama, Kazuhiko Management For For 2.10 Elect Director Ishii, Jun Management For For 2.11 Elect Director Higuchi, Yasuyuki Management For For 2.12 Elect Director Umeda, Hirokazu Management For For PEGATRON CORP. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For PETROFAC LTD Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:PFC Security ID:G7052T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Jane Sadowsky as Director Management For For 6 Elect Alastair Cochran as Director Management For For 7 Re-elect Rijnhard van Tets as Director Management For For 8 Re-elect Thomas Thune Andersen as Director Management For For 9 Re-elect Andrea Abt as Director Management For For 10 Re-elect Matthias Bichsel as Director Management For For 11 Re-elect Rene Medori as Director Management For For 12 Re-elect George Pierson as Director Management For For 13 Re-elect Ayman Asfari as Director Management For For 14 Re-elect Marwan Chedid as Director Management For For 15 Reappoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For QIAGEN NV Meeting Date:OCT 26, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Share Capital with Repayment to Shareholders Management For For 3 Close Meeting Management None None QIAGEN NV Meeting Date:JUN 21, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Receive Report of Supervisory Board (Non-Voting) Management None None 3.b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8.a Reelect Stephane Bancel to Supervisory Board Management For For 8.b Elect Hakan Bjorklund to Supervisory Board Management For For 8.c Reelect Metin Colpan to Supervisory Board Management For For 8.d Reelect Manfred Karobath to Supervisory Board Management For For 8.e Reelect Ross Levine to Supervisory Board Management For For 8.f Reelect Elaine Mardis to Supervisory Board Management For For 8.g Reelect Lawrence Rosen to Supervisory Board Management For For 8.h Reelect Elizabeth Tallett to Supervisory Board Management For For 9.a Reelect Peer Schatz to Management Board Management For For 9.b Reelect Roland Sackers to Management Board Management For For 10 Ratify KPMG as Auditors Management For For 11.a Grant Board Authority to Issue Shares Management For For 11.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None ROLLS-ROYCE HOLDINGS PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:RR. Security ID:G76225104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Stephen Daintith as Director Management For For 5 Re-elect Ian Davis as Director Management For For 6 Re-elect Warren East as Director Management For For 7 Re-elect Lewis Booth as Director Management For For 8 Re-elect Ruth Cairnie as Director Management For For 9 Re-elect Sir Frank Chapman as Director Management For For 10 Re-elect Irene Dorner as Director Management For For 11 Re-elect Lee Hsien Yang as Director Management For For 12 Re-elect Bradley Singer as Director Management For For 13 Re-elect Sir Kevin Smith as Director Management For For 14 Re-elect Jasmin Staiblin as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Payment to Shareholders Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SAP SE Meeting Date:MAY 10, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:SAP Security ID:D66992104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For Against 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For SBM OFFSHORE NV Meeting Date:NOV 30, 2016 Record Date:NOV 02, 2016 Meeting Type:SPECIAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Accept Resignation of P.M. van Rossum as a Management Board Member Management None None 2.2 Elect D.H.M. Wood to Management Board Management For For 3 Allow Questions Management None None 4 Close Meeting Management None None SBM OFFSHORE NV Meeting Date:APR 13, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:SBMO Security ID:N7752F148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Report of Supervisory Board (Non-Voting) Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5.1 Receive Information by PricewaterhouseCoopers Management None None 5.2 Adopt Financial Statements and Statutory Reports Management For For 5.3 Approve Dividends of USD 0.23 Per Share Management For For 5.4 Receive Explanation on Dividend Policy Amendment Management None None 6.1 Approve Discharge of Management Board Management For For 6.2 Approve Discharge of Supervisory Board Management For For 7 Discussion on Company's Corporate Governance Structure Management None None 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Restrict or Exclude Preemptive Rights from Share Issuances Management For For 9.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9.2 Approve Cancellation of Repurchased Shares Management For For 10 Allow Questions Management None None 11 Close Meeting Management None None SIEMENS AG Meeting Date:FEB 01, 2017 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016/2017 Management For For SILVER WHEATON CORP. Meeting Date:MAY 10, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director George L. Brack Management For For a2 Elect Director John A. Brough Management For For a3 Elect Director R. Peter Gillin Management For For a4 Elect Director Chantal Gosselin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Charles A. Jeannes Management For For a7 Elect Director Eduardo Luna Management For For a8 Elect Director Randy V. J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Change Company Name to Wheaton Precious Metals Corp. Management For For d Advisory Vote on Executive Compensation Approach Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Christina Hon Kwee Fong (Christina Ong) as Director Management For For 4 Elect Simon Claude Israel as Director Management For For 5 Elect Peter Edward Mason as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the Singtel Performance Share Plan 2012 Management For For 10 Authorize Share Repurchase Program Management For For 11 Adopt New Constitution Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:OCT 14, 2016 Record Date: Meeting Type:SPECIAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Acquisition of Shares in Intouch Holdings Public Company Limited, the Proposed Acquisition of Shares in Bharti Telecom Limited, and the Proposed Placement of Shares in Singapore Telecommunications Limited Management For For SINOPHARM GROUP CO., LTD. Meeting Date:OCT 18, 2016 Record Date:SEP 15, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Restricted Share Incentive Scheme Management For Against 2 Elect Ma Ping as Director and Authorize Board to Fix His Remuneration Management For For SINOPHARM GROUP CO., LTD. Meeting Date:DEC 30, 2016 Record Date:NOV 29, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Accounts Receivable Asset-backed Securities in the PRC and Related Transactions Management For For SINOPHARM GROUP CO., LTD. Meeting Date:JUN 30, 2017 Record Date:MAY 29, 2017 Meeting Type:ANNUAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements of the Company and Its Subsidiaries and the Auditors' Report Management For For 4 Approve Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve Ernst & Young Hua Ming LLP as the Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Ernst & Young as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Authorize Supervisory Committee to Fix Remuneration of Supervisors Management For For 9 Authorize Board to Approve Guarantees in Favor of Third Parties Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SKY PLC Meeting Date:OCT 13, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:SKY Security ID:G8212B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Tracy Clarke as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Adine Grate as Director Management For For 9 Re-elect Matthieu Pigasse as Director Management For For 10 Re-elect Andy Sukawaty as Director Management For For 11 Re-elect James Murdoch as Director Management For Against 12 Re-elect Chase Carey as Director Management For For 13 Elect John Nallen as Director Management For For 14 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUMITOMO METAL MINING CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5713 Security ID:J77712123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 3.1 Elect Director Nakazato, Yoshiaki Management For For 3.2 Elect Director Kubota, Takeshi Management For For 3.3 Elect Director Kurokawa, Harumasa Management For For 3.4 Elect Director Nozaki, Akira Management For For 3.5 Elect Director Asahi, Hiroshi Management For For 3.6 Elect Director Ushijima, Tsutomu Management For For 3.7 Elect Director Taimatsu, Hitoshi Management For For 3.8 Elect Director Nakano, Kazuhisa Management For For 4.1 Appoint Statutory Auditor Ino, Kazushi Management For For 4.2 Appoint Statutory Auditor Yamada, Yuichi Management For Against 5 Appoint Alternate Statutory Auditor Mishina, Kazuhiro Management For For SUMITOMO RUBBER INDUSTRIES LTD. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:5110 Security ID:J77884112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Ikeda, Ikuji Management For For 3.2 Elect Director Tanaka, Hiroaki Management For For 3.3 Elect Director Nishi, Minoru Management For For 3.4 Elect Director Onga, Kenji Management For For 3.5 Elect Director Ii, Yasutaka Management For For 3.6 Elect Director Ishida, Hiroki Management For For 3.7 Elect Director Kuroda, Yutaka Management For For 3.8 Elect Director Yamamoto, Satoru Management For For 3.9 Elect Director Kosaka, Keizo Management For For 3.10 Elect Director Uchioke, Fumikiyo Management For For 3.11 Elect Director Murakami, Kenji Management For For SUNCOR ENERGY INC. Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:SU Security ID:867224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Mel E. Benson Management For For 1.3 Elect Director Jacynthe Cote Management For For 1.4 Elect Director Dominic D'Alessandro Management For For 1.5 Elect Director John D. Gass Management For For 1.6 Elect Director John R. Huff Management For For 1.7 Elect Director Maureen McCaw Management For For 1.8 Elect Director Michael W. O'Brien Management For For 1.9 Elect Director Eira M. Thomas Management For For 1.10 Elect Director Steven W. Williams Management For For 1.11 Elect Director Michael M. Wilson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SUNTORY BEVERAGE & FOOD LIMITED Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2587 Security ID:J78186103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 39 Management For For 2.1 Elect Director Kogo, Saburo Management For For 2.2 Elect Director Tsujimura, Hideo Management For For 2.3 Elect Director Kurihara, Nobuhiro Management For For 2.4 Elect Director Okizaki, Yukio Management For For 2.5 Elect Director Torii, Nobuhiro Management For For 2.6 Elect Director Inoue, Yukari Management For For 3.1 Elect Director and Audit Committee Member Uchida, Harumichi Management For Against 3.2 Elect Director and Audit Committee Member Masuyama, Mika Management For For 4 Elect Alternate Director and Audit Committee Member Amitani, Mitsuhiro Management For For SWISS REINSURANCE (SCHWEIZERISCHE RUECKVERSICHERUNGS) Meeting Date:APR 21, 2017 Record Date: Meeting Type:ANNUAL Ticker:SREN Security ID:H8431B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Remuneration Report Management For For 1.2 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of CHF 4.85 per Share Management For For 3 Approve Variable Short-Term Remuneration of Executive Committee in the Amount of CHF 18.3 Million Management For For 4 Approve Discharge of Board of Directors Management For For 5.1a Reelect Walter Kielholz as Director and Board Chairman Management For For 5.1b Reelect Raymond Ch'ien as Director Management For For 5.1c Reelect Renato Fassbind as Director Management For For 5.1d Reelect Mary Francis as Director Management For For 5.1e Reelect Rajna Brandon as Director Management For For 5.1f Reelect Robert Henrikson as Director Management For For 5.1g Reelect Trevor Manuel as Director Management For For 5.1h Reelect Philip Ryan as Director Management For For 5.1i Reelect Paul Tucker as Director Management For For 5.1j Reelect Susan Wagner as Director Management For For 5.1k Elect Jay Ralph as Director Management For For 5.1l Elect Joerg Reinhardt as Director Management For For 5.1m Elect Jacques de Vaucleroy as Director Management For For 5.2a Appoint Raymond Ch'ien as Member of the Compensation Committee Management For For 5.2b Appoint Renato Fassbind as Member of the Compensation Committee Management For For 5.2c Appoint Robert Henrikson as Member of the Compensation Committee Management For For 5.2d Appoint Joerg Reinhardt as Member of the Compensation Committee Management For For 5.3 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5.4 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 9.9 Million Management For For 6.2 Approve Maximum Fixed and Variable Long-Term Remuneration of Executive Committee in the Amount of CHF 34 Million Management For For 7 Approve CHF 1.1 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 8 Authorize Repurchase of up to CHF 1 Billion of Issued Share Capital Management For For 9.1 Approve Renewal of CHF 8.5 Million Pool of Authorized Share Capital with Partial Exclusion of Preemptive Rights Management For For 9.2 Amend Articles Re: Exclusion of Preemptive Rights Management For For 10 Transact Other Business (Voting) Management For Against TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TECHNIP Meeting Date:DEC 05, 2016 Record Date:NOV 30, 2016 Meeting Type:SPECIAL Ticker:TEC Security ID:F90676101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of the Company by TechnipFMC Management For For 2 Remove Double-Voting Rights for Long-Term Registered Shareholders Management For For 3 Authorize Dissolution Without Liquidation of the Company Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For TELEFONICA DEUTSCHLAND HOLDING AG Meeting Date:MAY 09, 2017 Record Date: Meeting Type:ANNUAL Ticker:O2D Security ID:D8T9CK101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the 2018 Interim Financial Statements Until the 2018 AGM Management For For 6.1 Reelect Eva Sanz to the Supervisory Board Management For Against 6.2 Reelect Angel Boix to the Supervisory Board Management For Against 6.3 Reelect Laura de Baquedano to the Supervisory Board Management For Against 6.4 Reelect Peter Erskine to the Supervisory Board Management For Against 6.5 Reelect Patricia Gonzalez to the Supervisory Board Management For Against 6.6 Reelect Michael Hoffmann to the Supervisory Board Management For For 6.7 Reelect Enrique Malo to the Supervisory Board Management For Against 6.8 Reelect Sally Ashford to the Supervisory Board Management For Against TELEFONICA S.A. Meeting Date:JUN 08, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:TEF Security ID:879382109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Consolidated and Standalone Financial Statements Management For For 1.2 Approve Discharge of Board Management For For 2 Approve Allocation of Income Management For For 3.1 Reelect Jose Maria Alvarez-Pallete Lopez as Director Management For For 3.2 Reelect Ignacio Moreno Martinez as Director Management For Against 3.3 Ratify Appointment of and Elect Francisco Jose Riberas Mera as Director Management For For 3.4 Ratify Appointment of and Elect Carmen Garcia de Andres as Director Management For For 4 Fix Number of Directors at 17 Management For For 5 Approve Dividends Charged to Unrestricted Reserves Management For For 6 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 25 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Advisory Vote on Remuneration Report Management For For TELENOR ASA Meeting Date:MAY 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Receive President's Report Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.80 Per Share Management For For 5 Receive Corporate Governance Report Management None None 6 Approve Remuneration of Auditors in the Amount of NOK 5 million Management For For 7a Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 7b Approve Guidelines for Share Related Incentive Arrangements Management For Against 8 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 9 Bundled Election of Members and Deputy Members For Corporate Assembly (Shareholder May Also Vote On Each Candidate Individually Under Items 9a to 9m) Management For For 9a Elect Anders Skjaevestad as Member of Corporate Assembly Management For For 9b Elect Olaug Svarva as Member of Corporate Assembly Management For For 9c Elect John Bernander as Member of Corporate Assembly Management For For 9d Elect Anne Kvam as Member of Corporate Assembly Management For For 9e Elect Didrik Munch as Member of Corporate Assembly Management For For 9f Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For For 9g Elect Widar Salbuvik as Member of Corporate Assembly Management For For 9h Elect Tore Sandvik as Member of Corporate Assembly Management For For 9i Elect Silvija Seres as Member of Corporate Assembly Management For For 9j Elect Siri Strandenes as Member of Corporate Assembly Management For For 9k Elect Maalfrid Brath as Deputy Member of Corporate Assembly Management For For 9l Elect Jostein Dalland as Deputy Member of Corporate Assembly Management For For 9m Elect Ingvild Holth as Deputy Member of Corporate Assembly Management For For 10 Bundled Election of Members of Nominating Committee (Shareholder May Also Vote On Each Candidate Individually Under Items 10a and 10b) Management For For 10a Elect Mette Wikborg as Member of Nominating Committee Management For For 10b Elect Christian Berg as Member of Nominating Committee Management For For 11 Approve Remuneration of Members of Corporate Assembly and Nomination Committee Management For For TENARIS SA Meeting Date:MAY 03, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TEN Security ID:L90272102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Re: Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Directors Management For For 6 Elect Directors (Bundled) Management For Against 7 Approve Remuneration of Directors Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Allow Electronic Distribution of Company Documents to Shareholders Management For For TOSHIBA CORP. Meeting Date:MAR 30, 2017 Record Date:FEB 11, 2017 Meeting Type:SPECIAL Ticker:6502 Security ID:J89752117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Operations to New Wholly Owned Subsidiary Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For TOYOTA MOTOR CORP. Meeting Date:JUN 14, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7203 Security ID:J92676113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Uchiyamada, Takeshi Management For For 1.2 Elect Director Hayakawa, Shigeru Management For For 1.3 Elect Director Toyoda, Akio Management For For 1.4 Elect Director Didier Leroy Management For For 1.5 Elect Director Terashi, Shigeki Management For For 1.6 Elect Director Nagata, Osamu Management For For 1.7 Elect Director Uno, Ikuo Management For For 1.8 Elect Director Kato, Haruhiko Management For For 1.9 Elect Director Mark T. Hogan Management For For 2 Appoint Alternate Statutory Auditor Sakai, Ryuji Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceiling for Directors Management For For TRAVIS PERKINS PLC Meeting Date:MAY 24, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:TPK Security ID:G90202105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Alan Williams as Director Management For For 6 Re-elect Ruth Anderson as Director Management For For 7 Re-elect Tony Buffin as Director Management For For 8 Re-elect John Carter as Director Management For For 9 Re-elect Coline McConville as Director Management For For 10 Re-elect Pete Redfern as Director Management For For 11 Re-elect Christopher Rogers as Director Management For For 12 Re-elect John Rogers as Director Management For For 13 Re-elect Robert Walker as Director Management For For 14 Reappoint KPMG LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Performance Share Plan Management For For 22 Approve Co-Investment Plan Management For For 23 Approve Deferred Share Bonus Plan Management For For UBS GROUP AG Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-Binding) Management For For 2 Approve Allocation of Income and Dividends of CHF 0.60 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.9 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 31.5 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect William Parrett as Director Management For For 6.1g Reelect Isabelle Romy as Director Management For For 6.1h Reelect Robert Scully as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Dieter Wemmer as Director Management For For 6.2 Elect Julie Richardson as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNITED OVERSEAS BANK LIMITED Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:Y9T10P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman Emeritus and Adviser of the Bank for the Period from January 2016 to December 2016 Management For For 5 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wee Ee Cheong as Director Management For For 7 Elect Willie Cheng Jue Hiang as Director Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 10 Authorize Share Repurchase Program Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For YARA INTERNATIONAL ASA Meeting Date:MAY 11, 2017 Record Date: Meeting Type:ANNUAL Ticker:YAR Security ID:R9900C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 10.00 Per Share Management For For 4 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 5 Discuss Company's Corporate Governance Statement Management None None 6 Approve Remuneration of Auditors Management For For 7 Approve Remuneration of Directors in the Amount of NOK 575,000 for the Chairman, NOK 356,500 for the Vice Chairman, and NOK 312,000 for the Other Directors; Approve Committee Fees Management For For 8 Approve Remuneration of Nominating Committee Management For For 9 Authorize Share Repurchase Program Management For For ZODIAC AEROSPACE Meeting Date:JAN 19, 2017 Record Date:JAN 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ZC Security ID:F98947108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.32 per Share Management For For 4 Approve Stock Dividend Program Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Reelect Gilberte Lombard as Supervisory Board Member Management For Against 8 Reelect Laure Hauseux as Supervisory Board Member Management For For 9 Reelect Vincent Gerondeau as Supervisory Board Member Management For Against 10 Elect Fidoma as Supervisory Board Member Management For Against 11 Advisory Vote on Compensation of Olivier Zarrouati, Chairman of the Management Board Management For For 12 Advisory Vote on Compensation of Maurice Pinault, Member of the Management Board Management For For 13 Advisory Vote on Compensation of Yannick Assouad, Member of the Management Board Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Million Management For For 16 Authorize Capitalization of Reserves of Up to EUR 2.5 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 1.2 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of Up to EUR 1.2 Million for Future Exchange Offers Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Institutional Funds By (Signature and Title)* /s/ Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
